UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number000-32551 LEGEND INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 23-3067904 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia (Address of Principal Executive Office) (Zip Code) 011 (613) 8532 2866 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 ofthe Act). o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. The aggregate market value based on the average bid and asked price on the over-the-counter market of the Registrant’s common stock, (“Common Stock”) held by non-affiliates of the Company was US$115,089,366 as at June 30, 2009. There were 226,333,392 outstanding shares of Common Stock as of March 15, 2010. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No DOCUMENTS INCORPORATED BY REFERENCE Not Applicable INDEX PART I Item 1. Business. 1 Item 1A. Risk Factors. 29 Item 1B. Unresolved Staff Comments. 33 Item 2. Properties. 33 Item 3. Legal Proceedings. 33 PART II Item 4. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 34 Item 5. Selected Financial Data. 39 Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operation. 40 Item 7. Quantitative and Qualitative Disclosures About Market Risk. 49 Item 8. Financial Statements and Supplementary Data. 49 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 49 Item 9A. Controls and Procedures. 49 Item 9B. Other Information. 51 PART III Item 10. Directors, Executive Officers and Corporate Governance. 52 Item 11. Executive Compensation. 56 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 62 Item 13. Certain Relationships and Related Transactions, and Director Independence. 64 Item 14. Principal Accounting Fees and Services. 66 PART IV Item 15. Exhibits, Financial Statement Schedules. 67 SIGNATURES 68 PART I Information Regarding Forward Looking Statements This report and other reports, as well as other written and oral statements made or released by us, may contain forward looking statements. Forward looking statements are statements that describe, or that are based on, our current expectations, estimates, projections and beliefs. Forward looking statements are based on assumptions made by us, and on information currently available to us. Forward-looking statements describe our expectations today of what we believe is most likely to occur or may be reasonably achievable in the future, but such statements do not predict or assure any future occurrence and may turn out to be wrong. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. The words "believe," "anticipate," "intend," "expect," "estimate," "project", "predict", "hope", "should", "may", and "will", other words and expressions that have similar meanings, and variations of such words and expressions, among others, usually are intended to help identify forward-looking statements. Forward-looking statements are subject to both known and unknown risks and uncertainties and can be affected by inaccurate assumptions we might make.Risks, uncertainties and inaccurate assumptions could cause actual results to differ materially from historical results or those currently anticipated.Consequently, no forward-looking statement can be guaranteed.The potential risks and uncertainties that could affect forward looking statements include, but are not limited to: § the risks of mineral exploration and development stage projects, § political risks of development in foreign countries, § risks associated with environmental and other regulatory matters, § mining risks and competitors, § the volatility of phosphate, diamond and other mineral prices, § movements in foreign exchange rates, § increased competition, governmental regulation, § performance of information systems, § ability of the Company to hire, train and retain qualified employees, § the availability of sufficient, transportation, power and water resources, and § our ability to enter into key project development and supply agreements and the performance of contract counterparties. In addition, other risks, uncertainties, assumptions, and factors that could affect the Company's results and prospects are described in this report, including under the heading “Risk Factors” and elsewhere and may further be described in the Company's prior and future filings with the Securities and Exchange Commission and other written and oral statements made or released by the Company. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this document.The information contained in this report is current only as of its date, and we assume no obligation to update any forward-looking statements. Item 1. Business. General The terms “Legend,” “Company,” “we,” “our,” and “us” refer to Legend International Holdings, Inc. unless the context suggests otherwise. We are an exploration stage mining company.Our objective is to exploit our interest in certain mining tenements which are in Queensland and the Northern Territory of Australia.Our principal exploration target is for phosphate, base metals and diamonds and we are seeking to determine whether they are present in commercially economic quantities on our tenements to develop an operating mine. 1 Currency We use the Australian dollar as our reporting currency, since we are headquartered in Australia and our administrative expenses are incurred in Australian dollars. References to dollars are to Australian dollars (A$) unless otherwise indicated as being United States dollars (US$). For the convenience of the reader, the Australian Dollar figures for the year ended December 31, 2009 have been translated into United States Dollars (“US$”) using the rate of exchange at December 31, 2009 of A$1.00US$0.8931. History Legend was incorporated in the State of Delaware on January 5, 2001 under the name Sundew International, Inc., to engage in the business of selling compatible inkjet cartridges and refill kits on the Internet. On March 13, 2003, Legend filed for an Amendment to its Certificate of Incorporation (the "Amendment") pursuant to which the name of Sundew International, Inc. was changed to "Legend International Holdings, Inc." In November 2004, Renika Pty Ltd, an Australian corporation (“Renika”) acquired an 88% interest in Legend from William and Michael Tay (the “Tays”), the Tays resigned as Directors and Officers of Legend, Joseph Gutnick was appointed President, Chief Executive Officer and a Director and Peter Lee was appointed Secretary.The Tays also granted Renika an option to acquire an additional 578,240 shares of Common Stock that Renika exercised in 2005. Commencing in fiscal 2005, Legend has decided to focus its business on mineral exploration activities. Effective as of March 3, 2006, the Company entered into a Contract for the Sale of Mining Tenements (“Contract”) with Astro Diamond Mines N.L. (“Astro”) an Australian company pursuant to which the Company shall acquire certain diamond mining tenements in Northern Australia from Astro, which is described above. In November 2007, Legend acquired a number of phosphate exploration interests in the State of Queensland in Australia. In August 2009, Legend acquired a controlling interest in North Australian Diamonds Limited (“NADL”), an Australian company with diamond interests in the Northern Territory of Australia. Legend is an exploration stage company.Legend has not been involved in any bankruptcy, receivership or similar proceeding.Legend has not been involved in any material reclassification, merger consolidation, or purchase or sale of a significant amount of assets not in the ordinary course of business. SEC Reports We file annual, quarterly, current and other reports and information with the SEC.These filings can be viewed and downloaded from the Internet at the SEC’s website at www.sec.gov.In addition, these SEC filings are available at no cost as soon as reasonably practicable after the filing thereof on our website at www.lgdi.net. These reports are also available to be read and copied at the SEC’s public reference room located at Judiciary Plaza, treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. 2 Description of Business Business The Company has never generated any significant revenues from operations and is still considered an exploration stage company.The Company was initially formed to engage in the business of selling compatible inkjet cartridges and refill kits on the Internet for the consumer printer market.In March 2003, management of the Company decided to engage in the business of building and acquiring controlling or other interests in one or more companies engaged in the contract sales and distribution of specialty medical products, and raise additional capital for this purpose.Neither business was successful and operations of both were eventually discontinued.During fiscal 2004, management of the Company developed a plan of operations to acquire income-producing real property.The Company did not acquire any properties pursuant to such plan. Following the change of management in November 2004, the Company developed a new plan of operations, which was to engage in mineral exploration and development activities.Legend's business plan calls for the identification of mineral properties where it can obtain secure title to exploration, development and mining interests. 2009 Highlights Ø Granting of Exploration Permits for Legend’s flagship phosphate projects at Paradise North and South. Ø High grade mineralization defined at both Paradise North and D-Tree phosphate projects. Ø Successful development of phosphate flotation beneficiation flow sheet through bench scale testwork. Ø Successful operation of a continuous 4 week pilot plant operation for phosphate flotation beneficiation on bulk samples from Paradise and D-Tree deposits. Ø Phosphate rock proven to acidulate to phosphoric acid successfully and make a world class fertiliser product such as DAP, MAP, SSP or TSP etc. Ø Strong government support with the granting of industrial zoned land in Mt Isa for the building of a phosphoric acid plant. The land has power, water, relevant permits and is situated on the rail line. Ø Memorandum of Understanding signed with P&O Trans Australia for haulage and handling services associated with Legend’s Georgina Basin Phosphate project. Ø The Indian Farmers Fertiliser Cooperative (‘IFFCO’), India’s single largest phosphate fertilizer consumer, increases its equity stake in Legend to 15.2%. Ø Legend forms a strategic alliance with Wengfu (Group) Co. Ltd, one of China’s largest phosphate fertilizer producers, whereby Wengfu will conduct a feasibility study on all aspects of the project with a view to becoming an equity partner with Legend. Project Strategy Legend is primarily focused on developing its significant phosphate deposits in the Georgina Basin of Queensland, Australia (See Figure A) to become a major Australian phosphate rock and phosphate fertilizer producer. These deposits are in the advanced stages of development with non reserve mineralized material having already been defined and feasibility studies currently underway. These studies have made significant progress in determining the mining, metallurgical, economic, marketing, legal, environmental, social and governmental factors which will modify the non reserve mineralized material estimates into future estimates of potential Mineral Reserves. These modifiying factors will inform the Company as to which parts of the currently defined non reserve mineralized material will be able to be legally and economically extracted in the future. Currently the Company has no Mineral Reserves as defined by the U.S SEC Industry Guide 7 however the Company’s Phosphate Development Team is working towards this goal. Important strategic alliances have been made with the Indian Farmers Fertiliser Cooperative (IFFCO) and Wengfu (Group) Co. Ltd (Wengfu) to achieve this goal. 3 IFFCO is the single largest consumer of phosphate fertilizers in India and have agreed, subject to the negotiation and execution of a definitive off-take agreement, to offtake up to 5 million tonnes of phosphate rock per year from Legend’s future production. IFFCO and Legend have extended the date of executing a definitive rock off-take agreement by a further 2 years to mid 2012. Wengfu is one of China’s largest phosphate fertilizer producers and have significant expertise in developing phosphate deposits and maximizing value through the development of many downstream products. Wengfu currently market their products to over 20 countries worldwide. Wengfu have agreed to conduct a feasibility study on the mining, beneficiation, phosphoric acid and phosphate fertilizer production from Legend’s phosphate deposits with a view to becoming an equity partner in Legends Phosphate Project. Legend, in accordance with its initial strategy of exploration for various mineral commodities across northern Australia (with a focus on diamond exploration) also controls and maintains landholdings in the Northern Territory of Australia (See Figure A). These interests are managed by Legend through a separate Exploration Team not involved with the Phosphate Project. During the economic downturn of 2008, Legend also decided that part of the Company strategy should be to invest into undervalued mining projects should opportunities arise. This investment would not detract from Legends primary goal of developing the Phosphate Project and had the aim of diversifying interests to dilute the effect of identified potential project risks.This was seen as necessary by the Company due to the obviously volatile and unpredictable nature of the commodity markets at the time. Some of these investments include taking a major stake in North Australian Diamonds Ltd (NADL) which controls the Merlin Diamond Mine and includes NADL’s 25% interest (increased to 28% since December 31, 2009) in Top End Uranium Ltd in the Northern Territory, Australia and an investment in Northern Capital Resources Corporation which controls gold and zinc assets in Nova Scotia, Canada. These are outlined in further detail below. Legend Georgina Basin Phosphate Project Legend’s initial plan was to develop the phosphate deposits with a staged approach. All of these stages, as described below, have been progressed during the year. Legend formed a strategic alliance with Wengfu in November 2009 and based on initial recommendations from the work they have conducted so far, the Company will be issuing a revised project timeline and strategy upon completion of the feasibility study in the second quarter of fiscal 2010 which is being conducted by Wengfu. The revised strategy and timeline may involve a different combination or prioritization of the various stages currently being developed. Stage 1 Stage 1 aims to begin phosphate production operations with the mining of known high grade material at Paradise North and D-Tree North deposits which require little or no beneficiation (i.e., mineral processing). This material is referred to as ‘direct shipping ore’ (DSO). Based on recommendations by Wengfu, final development of this stage is awaiting results from the feasibility study which is due for completion in the second quarter of fiscal 2010 whereby a revised project timeline will be issued. The rock mined will be suitable for use in the manufacture of phosphoric acid to make Diammonium Phosphate (DAP) and/or Monammonium Phosphate (MAP) at phosphoric acid plants such as the Paradeep Plant owned by IFFCO in India, or a Phosphoric Acid plant to be developed by the company in Mt Isa, or Single Super Phosphate (SSP) manufacture for local markets within Australia and New Zealand. 4 Legend has also discovered that DSO phosphate rock from both its Paradise deposit and D-Tree deposit is highly soluble in citric acid making it a quality product as direct application rock or Reactive Phosphate Rock (“RPR”) as it is known in the industry. This type of rock has a large market in South East Asia for palm oil plantations and in New Zealand for sheep pasture. The production rate will ultimately depend on market requirements and future definition of Mineral Reserves from the currently defined non-reserve mineralized material which can meet each product specification. Current knowledge however indicates that a target rate of between 500 ktpa (500,000 metric tonnes per annum) to 1Mtpa (1 million metric tonnes per annum) could be achievable. The price Legend receives for the phosphate rock will ultimately determine any production. Given recent low international prices Legend has also investigated an alternate strategy beginning with value addition products such as phosphoric acid. This alternate strategy is attractive given the suitability of the rock for phosphoric acid manufacture and potential supplies of sulfuric acid in the future. The fact that Legend owns the raw phosphate rock material means value addition to phosphoric acid would achieve greater profit margins and make the project less susceptible to the volatility of the phosphate rock market. Stage 2 The second stage of the project involves beneficiation of phosphate rock, through flotation, at the Paradise South deposit and secondly the D-Tree deposits to achieve production of large volumes of high grade phosphate rock concentrate. Although named Stage 2 it is being concurrently developed with Stage 1. The rock concentrate will be world market quality greater than 33% P2O5 suitable for phosphoric acid manufacture in phosphoric acid plants all over the world. Depending on market conditions initial intentions are to deliver up to 4 Mtpa of concentrate to IFFCO’s Paradeep Fertiliser Plant on the east coast of India with an additional 1Mtpa to be marketed by IFFCO on the spot market. There is also potential for part of this rock concentrate production to be consumed in a Phosphoric Acid plant located in Mt Isa, to be developed by the company and/or expansion of the beneficiation plant to meet market requirements. Initially, target production is for approximately 1Mtpa, and ramping up to 5Mtpa of concentrate beginning in 2012 although a revised project timeline will be reissued upon completion of the feasibility study in the second quarter of fiscal 2010. Stage 3 Stage 3 will develop value added phosphate fertiliser and phosphate speciality chemical products in the Mt Isa region. This stage may be prioritized depending on the international market price for phosphate rock and Legend’s view on the longer term Phosphate price that may be achieved. The fact that higher margins can be achieved with less material to be transported on the rail line makes this an attractive option. Construction of a phosphoric acid plant in Mt Isa will be required for this stage in conjunction with an increase in capacity of beneficiated rock product of approximately 1.4Mtpa (provided all 5mtpa from stage 2 is being consumed). After the phosphoric acid stream is online, the acid can be marketed and production of various fertiliser and specialty phosphate products can also be investigated. Depending on the composition of the acid that is produced, a variety of products may be produced, ranging from fertilisers, food grade and technical grade acids. The project can be described as a manufacturing and export enterprise to produce and ship 0.40 million tonnes per annum (Mtpa) of phosphoric acid. The following material inputs will be required:- ● 1.2Mtpa sulphuric acid (H2S04); and, ● 1.4Mtpa rock phosphate (P2O5). 5 It is expected that the sulphuric acid requirement can be met through local procurement with import to make up any shortfall. Rock phosphate will be sourced from Legend’s existing Paradise Tenements located a maximum of 160 kilometres (by road) from Mount Isa. Legend’s Land Holdings and Projects The Legend landholdings, prospective for phosphate, diamonds and base metals cover 517,000 acres in Queensland, Australia and 4.2 million acres in the Northern Territory, Australia. In Queensland, Legend’s holdings are historical phosphate deposits located in the Mt. Isa district, along the margin of the Georgina Basin which is host to major base metal and phosphate deposits. Legend’s mining and exploration tenements are divided into the following project areas (See Figure A below): ● Phosphate Projects: § Paradise Phosphate Project, Queensland § D-Tree Phosphate Project, Queensland § King Eagle Phosphate Project, Queensland ● Diamond and Phosphate Projects: § Barr Creek Project, Queensland ● Diamond Projects: § Glyde River, Northern Territory. § Foelsche, Northern Territory § Abner Range, Northern Territory. § Cox, Northern Territory. § Gravity Project, Northern Territory ● Diamonds and Base Metals § McArthur River, Northern Territory § Selby Project, Northern Territory The mining and exploration tenements of North Australian Diamonds are discussed separately below. 6 Figure A: Projects in Northern Territory and Queensland, Australia 7 Queensland Projects Tenement Status, Details & Commitments (Projected) Queensland, Australia Lease Lease Status Project Grant Date Expiry Date Area (acres) Anni. Date Legend Interest GST Inclusive Rent $ Commit. $ EPM14753 Granted D-Tree 21/04/2008 20/04/2013 20/04/2010 % $ $ EPM14905 Granted King Eagle 12/12/2006 11/12/2011 10/12/2010 0%* $ $ EPM14906 Granted King Eagle 24/08/2007 23/08/2012 22/08/2010 0%* $ $ EPM14912 Granted King Eagle 30/01/2007 29/01/2012 28/01/2010 0%* $ $ EPM15014 Granted Barr Creek 21/08/2006 20/08/2011 19/08/2010 % $ $ EPM15015 Granted Barr Creek 21/08/2006 20/08/2011 19/08/2010 % $ $ EPM15763 Granted D-Tree 26/06/2008 25/06/2013 25/06/2010 % $ $ EPM16942 Granted Paradise 28/08/2009 27/08/2014 27/08/2010 % $ $ EPM17330 Granted Paradise 23/07/2009 22/07/2014 22/07/2010 % $ $ EPM17333 Granted D-Tree 29/09/2009 28/09/2014 28/09/2010 % $ $ EPM17437 Application 3/03/2008 D-Tree % EPM17441 Granted Paradise 6/10/2009 5/10/2014 5/10/2010 % $ $ EPM17443 Application 3/03/2008 D-Tree % EPM17446 Granted D-Tree 29/09/2009 28/09/2014 28/09/2010 % $ $ EPM17447 Application 3/03/2008 Paradise % EPM17930 Application 17/11/2008 Barr Creek % EPM18209 Application 27/07/2009 Barr Creek % ML90190 Application 9/04/2009 D-Tree North DSO % ML90191 Application 6/08/2009 Paradise North DSO % ML90197 Application 23/11/2009 Paradise South % * earning 80% interest Table A: Tenement summary for Queensland Tenements Metallurgy During 2009, Legend has carried out four stages of bench scale beneficiation test work culminating in a pilot plant study using samples of D-Tree, Paradise North and Paradise South mineralized material. Phosphoric acid testing was also completed on selected samples. Bench Scale Flotation Test Work The major aims of the bench scale test program were to develop a beneficiation flow sheet that would recover the most phosphate at the highest grade, without discarding any Ultrafine (-20µm) material.The main findings included: ● Both D-Tree and Paradise South ores could be successfully beneficiated, ● Encouraging flotation of Ultrafine phosphate in a specialized flotation cell. ● Potential for >80% total P2O5 recoveries at 31-33% P2O5 grade without discarding any -20µm particles. ● A process flow sheet using a split sized flotation circuit of -150+20µm in conventional flotation cells and -20µm in specialized flotation cells would be successful in recovering >80% P2O5 at about 33% P2O5 concentrate grade. ● Only a single rod mill would be required, grinding to a P80 of 150µm. ● A WHIMS unit would not be required to obtain the required Fe2O3 rejection from the concentrates. 8 Pilot Plant Flotation Test Work In August 2009, Legend had sufficient information and confidence in the deposit to design and implement a pilot plant for the beneficiation process. This was carried out through October and November 2009 on larger ore samples, representative of two Paradise South samples and one sample each from Paradise North and D-Tree. Highlights include: ● Confirmation of simple processing circuit with no crushing of ROM ore needed. ● Paradise South concentrate grades up to 34.4% P2O5 were achieved from feed grades between 17% and 20% P2O5.The best result of 92% P2O5 recovery at 31.6% P2O5 grade was achieved from a single flotation cell, indicating fast flotation kinetics. ● A low grade Paradise South sample at 14.3% P2O5 upgraded to a 31.7% P2O5 concentrate with 75% P2O5 recovery. ● D-Tree concentrate grades up to 35% P2O5 were achieved from feed grades between 16% and 18% P2O5.The best recovery of 87% P2O5 was obtained to a concentrate grade of 30.1% P2O5. ● Most results were achieved without a cleaner flotation stage.This indicates that there is still some potential to obtain higher P2O5 concentrate grades with lower impurities by including cleaning in the flotation circuit. During the operation of the pilot plant it was found that the two flotation circuits that were initially set up to treat the coarse and ultrafine material separately could be simplified to one flotation circuit capable of treating the entire range of particle sizes, without any particle classification. This development together with the elimination of the crushing circuit has potential to save on capital and operating costs, water and power usage. Phosphoric Acid Manufacture During 2009 Legend supplied a total of five rock samples to CTI laboratories in Belle Chasse USA for the bench scale evaluation of phosphoric acid manufacture.Apart from the one sample from Paradise South, all samples were ‘as mined’ material (DSO) with no flotation beneficiation having taken place. The Paradise South sample was remnant flotation concentrate from an old stockpile from the 1974 pilot plant situated at Lady Annie. One Paradise North sample did have simple washing and screening at 20 microns. The conclusions of the phosphoric acid manufacture conducted in Belle Chase, U.S.A were as follows: ● The Paradise North DSO, Paradise North (washed) and Paradise South concentrate rock produced phosphoric acid equal in quality to Florida base rock. ● The Paradise North DSO and the Paradise South rock gave the highest phosphate recovery compared to the Base rock and the Paradise South rock. ● The Paradise North (washed) rock produced phosphogypsum slurries which filtered around 30% slower than the Florida Base rock. ● Paradise North DSO rock produced phosphogypsum slurries which filtered significantly slower than Base rock slurries. ● While the Australian rocks contained high levels of SiO2 much of this is in the form of insoluble quartz. The low levels of reactive SiO2 show the need to add reactive silica (for example clay) to handle the fluorine in the rock. ● The lower CaO/P2O5 ratios in the Australian rocks suggest that around 10 – 15 % less sulphuric acid is required to digest the phosphate in these rocks compared to the Florida Base rock. ● The basis for designing a continuous pilot plant run based on Wet Screened and Paradise South rock have been successfully demonstrated. ● The acid produced had minor element ratio’s which would make a world quality Di Ammonium Phosphate (DAP) and therefore other phosphate fertilizer products. 9 Transport During 2009 Legend signed a Memorandum of Understanding with P&O Trans Australia (POTA) for haulage and handling services associated with Legend’s Georgina Basin Phosphate project. POTA’s services are to include:- 1. Road cartage from D-Tree and Paradise North tenements, both located approximately 160 kilometres from the deposit to the rail head in Mount Isa; 2. Rail haulage from Mount Isa to Port of Townsville, approximately 1,000 kilometres; and, 3. Various storage and material handling tasks. P&O Trans Australia is a business of POTA Holdings Pty Ltd which is the joint venture company of Kaplan (KIL: Kaplan Infrastructure & Logistics Fund & KEL: Kaplan Equity Limited) and DP World (Government Owned Corporation in Dubai). P&O operates a Port precinct based Full and Empty container logistics business working from a total of 16 sites located in the State capital Cities of mainland Australia, a Multi-User Intermodal Terminals business with 6 sites in capital city locations along the Eastern Seaboard of Australia, a Rail Freight business operating Shipping Services between regional, metropolitan and interstate origins and the Ports of Sydney and Melbourne and a Global Freight Forwarding company with a network of offices in Australia and around the World. The Queensland Government also announced in December 2009 that it will commit AUD$102 million to upgrades to the Mt Isa to Townsville rail line over the next two years. These upgrades will be aimed at increasing efficiency and capacity for future demand. This announcement is consistent with Legends own discussions with the Queensland government and in particular the Premier of Queensland who has given the Legend Phosphate project her full support. Legend also engaged Pipeline Systems International (PSI) to undertaken a conceptual study for assessment of a slurry pipeline to transport the beneficiated phosphate ore from the mine site to existing rail facilities. The option would involve a dewatering facility at the rail terminal and return water pipelines to the beneficiation plant following the route of the slurry pipeline. The dewatered phosphate ore concentrate would be loaded into rail wagons and make their way via rail to the Port of Townsville for storage and loading to ship. Water supply Three water supply options are under consideration for this project. 1. Lake Julius option Legend engaged SunWater to undertake a pre-feasibility study to assess the option of directing up to 10GL of unallocated water from Lake Julius to the proposed mine and beneficiation plant. Lake Julius is located approximately 85 kilometres east southeast of the proposed mine and beneficiation plant. The findings of this study will be compared against the other options presented below but initial findings are that the water supply is available to Legend and it is technically feasible to bring this water to the proposed site. 2. Thorntonia Borefield option Legend has commenced commercial negotiations in regard to the lease of an existing borefield water permit. The borefield water will need to be pumped approximately 45 kilometres to the beneficiation plant via an above ground pipeline. 10 3. New Dam option The option of constructing a dam to supply water to the project is currently being assessed. Based on these findings and other commercial assessments, a decision will be made as to whether to proceed further with this option. Power supply Generation Legend has commenced commercial negotiations with local power generators in regards to the supply of power for the proposed beneficiation plant with a load factor of 80% for a 24 hr-7 day a week operation. Power distribution option Legend has made a connection enquiry and application to Ergon Energy for distribution of power via the Century Zinc 220 kV transmission line. The delivery of power 25 kilometres from Ergon’s Century Zinc high voltage lines to the proposed beneficiation plant will be via spare capacity in existing transmission lines or duplication of these assets. Environment Legend is currently engaged in environmental approvals of three separate Mine Lease Applications; D-Tree North, Paradise North and Paradise South. Both D-Tree North and Paradise North are to be licensed following agreement of separate Environmental Management Plans. Paradise South is to be licensed following the completion of an Environmental Impact Statement (EIS) which commenced in November 2009. All three Mining Leases have had ecological survey work and cultural heritage clearances completed in 2009 with no impediments to granting of the leases encountered. Geology Geological History of the Georgina Basin of Queensland. The majority of Australia’s sedimentary phosphorite reserves lie within early Middle Cambrian successions of the Georgina Basin in northwest Queensland and northeast Northern Territory.Some eighteen named, discrete phosphorite deposits occur within the lower Middle Cambrian Beetle Creek Formation, or its stratigraphic equivalent the Border Waterhole Formation, that are basal in the stratigraphy of the Georgina Basin. In common with many other phosphatic successions, the Georgina Basin phosphorites are associated with carbonates, cherts and organic-rich shales.Phosphorite lithologies are dominantly represented by apatitic peloids and bioclasts within a carbonate matrix or early diagenetic siliceous matrix, with thin interbeds of phosphatic mudstone, commonly referred to as collophane mudstone. The Paradise South, Paradise North, & D-Tree phosphate deposits lie within the Beetle Creek Formation and its lateral facies equivalents (Howard, 1986).The Cambrian stratigraphy typically associated with the phosphorite deposits is comprised of a sequence of overlying laminated siltstones and shales of the Inca Formation that conformably overlie the Beetle Creek Formation and Thorntonia Limestone. The Thorntonia Limestone is a dolomitic limestone with increasing chert bands towards the top. It is the lateral facies equivalent to the Beetle Creek Formation, with which it intertongues. The Beetle Creek Formation hosts the phosphate deposits, comprised predominately of interbedded coarse to fine grained phosphorites, siltstone, claystone, chert and some discrete carbonate lenses. Locally, karst-like surfaces in the Thorntonia Limestone are filled with chalky high-grade phosphorite that appear to replace the underlying limestone. The Beetle Creek Formation and Thorntonia Limestone units conformably and gradationally overlie the Mt Hendry Formation which is a discontinuous conglomerate and sandstone (Cook & Elgueta, 1986). The Cambrian sediments may be covered by up to 71 metres of Mesozoic claystone and sandstone in parts of the basin as well as Cainozoic alluvium and elluvium. 11 All of the phosphorite deposits are thought to have formed under coastal, shallow marine conditions, and consist of three recognised phosphorite ore-types: pelletal, microsphorite and replacement phosphorite (Rogers and Keevers, 1976).Coarse to medium grained skeletal-ovulitic grainstone and packstone pelletal phosphorites are thought to have formed through reworking, transport and accumulation of phosphatic grains.Microsphorite is thought to have formed from the suspension of very fine grained detrital material and/or precipitation of apatite from the water column in very shallow supratidal areas (Cook & Elgueta, 1986).The replacement phosphorite is thought to have formed through post-depositional phosphate replacement of carbonate (Rogers and Keevers, 1976). Exploration History and Forward Work Program The Paradise South, Paradise North, & D-Tree phosphate deposits are located approximately 130km north west of Mt Isa in the Georgina Basin. To date, significant exploration has been completed on all deposits, although much of this exploration was conducted in the late 1960’s early 1970’s. Partial revalidation drilling conducted by Legend since September 2008 has allowed new non-reserve mineralized material estimations to be completed for part of the D-Tree deposit and part of the Paradise North deposit only. Although these new estimations have been conducted by industry experts and meet the relevant guidelines for Australian reporting (The Joint Ore Reserve Committee 2004 Guidelines) they do not currently meet the U.S SEC Industry Guides for issuers engaged or to be engaged in significant mining operations and cannot, as yet, be classified as proven or probable reserves. Below is a table (Table B) that outlines the new estimation in comparison with historical figures as published in freely available documentation1: Historic Estimates Current Estimates Deposit Classification Estimated million tonnes % P2O5 Estimated million tonnes % P2O5 % Historic Covered Paradise South *Non-reserve mineralized material1 New estimate pending future drilling results Paradise North *Non-reserve mineralized material1 15 less than 5% D-Tree *Non-reserve mineralized material1 Approx 90% Lily Creek *Non-reserve mineralized material1 New estimate pending future drilling results Quita Creek *Non-reserve mineralized material1 54 New estimate pending future drilling results Sherrin Creek *Non-reserve mineralized material1 New estimate pending future drilling results Highland Plains *Non-reserve mineralized material1 84 New estimate pending future drilling results Total *Non-reserve mineralized material1 * Such non-reserve mineralized material would not qualify as a reserve until a comprehensive evaluation based upon unit cost, grade, recoveries and other material factors concludes being both legal and economic feasibility 1 Source of Information Historically publishedin Queensland Minerals Mines & Projects, 4th Edition. From:1 1990 Freeman, M.J., Shergold, J.H., Morris, D.G., & Walter, M.R. Late Proterozoic And Palaeozoic Basins of Central and Northern Australia- Regional Geology And Mineralization. 2.1996 Draper, J.J Phosphate- Queensland Mineral Commodity Report, Queensland Government Mining Journal, 97 (1131) 14-25. Table B: Historic and current estimations of non-reserve mineralization for the Phosphate deposits controlled by Legend. 12 Past feasibility studies by BH South Ltd (Rogers J.K, 1988) occurred in 1974 on a phosphate rock beneficiation plant and slurry pipeline to the Queensland coast. Beneficiation test shafts and mining scale trenches were dug. A pilot plant built in 1973 produced 34% P205 concentrate at Paradise South from 17% P205 rock (Cook, P.J. 1989). Feasibility was concluded at that time for a proposed phosphate rock concentrate production rate of 4-5 million tonnes per year (Cook, P.J. 1989). During 2009 drilling was conducted on the D-Tree, Paradise North and Paradise South deposits. Results are pending for Paradise South and a new non reserve mineralized material estimate for Paradise North has been reported March 16, 2010 and is included in the table above. The mineralized material model for D-Tree was completed during the year and is reported above. While these mineralized material models are used to compare to the historic estimations, the total historic mineralized material is yet to be fully drilled. Metallurgical sampling was also conducted during the year. Metallurgical work completed included both bench scale plants up to pilot plant scale operations. Samples were collected from D-Tree, Paradise North and Paradise South for this work. Metallurgical testwork continues on diamond drill core and these results will be used to inform the mineralized material model for each deposit. Current Work A drilling program at the D-Tree deposit commenced in September 2008 with up to 3 drill rigs utilized on the drill program. Drilling was completed during 2009, particularly on the D-Tree North prospect. During 2009, Legend purchased the Barr Creek project from Elkedra Diamonds N.L and Uramet Minerals Ltd. Barr Creek is located to the east of the current Paradise North deposit. It was decided after a review of historic phosphate drilling in this area to drill a small program of reverse circulation (“RC”) holes to target potential high grade material. During the year the diamond exploration crew also took several Heavy Mineral Analysis (“HMA”) samples from the project. In July 2009, EPM17330 (Paradise North) was granted with drilling commencing soon after that. The aim of the drilling at Paradise North was to target further high grade material to be used as potential direct shipping ore, using the historical drill data to target the drilling. In September 2009, drilling commenced at Paradise South with the intention to target mineralized material suitable for beneficiation. The target was to delineate approximately 40 million tonnes of suitable mineralized material for processing. Table C below outlines the total amount of drilling that has been completed at each of the deposits since September 2008. Deposit Drill Type No. of Holes Metres Barr Creek RC 25 D-Tree RC D-Tree Sonic 11 D-Tree Diamond 41 Paradise North RC Paradise North Diamond 31 Paradise South RC Paradise South Diamond 18 Lily Creek RC 10 Total RC Total Sonic 11 Total Diamond 90 Table C: Drill statistics completed by December 31 2009. 13 Paradise North Tenement EPM17330 was granted in July 2009, with drilling commencing in early August 2009 with the aim of delineating high grade DSO material. The drilling program was completed in November 2009, with all assays returned by December 2009. High grade material was successfully delineated as reported on the 24th September 2009. An estimate of the tonnes and grade of this high grade core mineralization has been reported March 16, 2010 and is included in Table B above. Paradise South The Paradise South exploration licence was granted in late August 2009 and drilling commenced on this deposit in November 2009. Drilling was completed in December 2009 with a total of 18 diamond drill holes for 658 metres and 135 RC for 4,759 metres of drilling. The combination of RC and diamond drilling results will be used to produce a mineralized material and reserve estimation on beneficiated product. The aim is to delineate an initial 40 million tonnes of phosphate rock in the first phase, with larger tonnages to be defined in subsequent drilling phases. D-Tree D-Tree was the first north-west Queensland phosphate deposit drilled by Legend, with drilling commencing in September 2008. There were several drill patterns designed and drilled finishing in mid. In 2009 Legend became manager of the D-Tree West Tenement, located to the west and north-west of the D-Tree Tenement, which gave Legend access to extra historic mineralized material at D-Tree West. In total, 655 RC holes for 19,633 metres were drilled including 41 Diamond holes for 1,132.75 metres and 11 Sonic for 296 metres throughout the deposit. The mineralized material estimation was publically released in May 2009. Highland Plains No field work was conducted at Highland Plains during the year, due to the distance from Mt Isa it was decided that the Highland Plains deposit was a lower priority target. During the year further open file data was reviewed. It is planned that a small drill program be completed at Highland Plains in 2010 to test the suitability of the phosphate mineralization to the beneficiation process. Work completed for 2009 also included a review of the aero-magnetic and radiometric survey completed at Highland Plains in 2008 as flown by Fugro. Grant Archer from Archer Geophysics completed the review with the data now available to assist with drill hole planning. Lily Creek A field reconnaissance trip was conducted to Lily Creek later in 2009 to assess the quality of the access tracks and past drilling. It was decided that little work was required to gain access for a small drill program around the higher grade zones at the Lily Creek deposit. A local contractor was employed and the field team prepared for drilling. As drilling continued at the Paradise Project until the beginning of the wet season no drill rigs were available to complete the small program planned for Lily Creek in 2009. 14 Archer Geophysics also completed a review of the geophysical data for Lily and Sherrin Creek and this information will be used to target drilling with the idea of identifying the phosphatic ore close to surface. The review will also be used to identify areas where the phosphate ore is close to surface for potential rock chip sampling. In late 2009, a small team was sent to Lily Creek and completed the rehabilitation of all the drilling that was completed in 2008. All drill holes were cut below surface and all sample bags were removed. Quita Creek King Eagle Resources, the current Joint Venture partner, conducted a detailed field trip and sampling campaign to Quita Creek with emphasis on base metal and uranium exploration. After reviewing the results of this campaign, Legend performed reconnaissance and field sampling with focus on phosphate mineralization. Two sampling campaigns were completed during the year, the first trip collected around 35 samples (including 2 standards) and the second approximately 110 samples. All samples were submitted to a local commercial lab in Mt Isa for analysis. The rock chip results confirmed the presence of phosphate mineralization which will allow targeting for follow up drilling campaigns later in 2010. Barr Creek The Barr Creek projects (EPM’s 15014 and 15015) were purchased during 2009 as they contain both historic phosphate mineralized materials and potential diamond bearing kimberlites. During 2009, a small RC program for 25 holes (780 metres) was completed. Mineralized material was intersected in the drilling and will be included in future estimates of tones and grade. Access Access to the Queensland project areas is by commercial airline to Mount Isa, a mining district in Queensland. Mount Isa has substantial infrastructure, accommodation and other facilities. From Mount Isa, it is approximately 100-150 kilometres by road via the Barkly Highway, Thorntonia Road and further access tracks to each deposit. The Paradise deposits are accessed using the McNamara haul road that services the Lady Annie Copper Mine operated by Cape Lambert. Between April to November, in the dry season, four wheel drive vehicles can access the area via dirt roads and access tracks. During the wet season access can be limited due to creek and river crossings which can be affected by flooding during periods of heavy rain. These periods are usually limited in extent as the water quickly disperses. 15 Government Regulations, Declarations & Conditions The Company’s exploration operations are subject to Federal and State laws and regulations governing the method of acquisition and ownership of mining rights, exploration, development, mining, production, taxes, labour standards, occupational health, mine safety, toxic substances and other matters.Federal and State legislation also governs environmental management and native title issues.We are committed to and, to our knowledge, are in compliance with all governmental legislation and regulations. Under the stipulated government regulations and guidelines Legend has submitted three mining lease applications during the past year. The three applications are; ● MLA90190 – D-Tree North ● MLA90191 – Paradise North ● MLA90197 – Paradise South The Mining Lease applications are at various stages through the process to grant. The D-Tree North MLA was submitted first in April 2009 and it is expected this lease would be granted in the first quarter of 2010. Mineralization No known mineral reserves have been reported on our land in Queensland, apart from the recorded phosphate deposits.Our proposed program will be developed with a view to verify existing data and prove the extent of mineralization. Currently, Legend is working towards using the recent drilling results to estimate tonnes and grade for the purpose of estimating reserves. These estimates will be used to inform any future estimates of probable or proven reserves in conjunction with the appropriate modifying factors. Legend is working towards generating a reserve base at all deposits following the mineralized material drilling which was completed in December 2009. Government Requirements for Maintenance of Licences To ensure that licences are kept in good standing the Company is required to pay the annual rent amount for each licence on its respective anniversary date.The amount due is dependent upon the size and age of the licence. The Company is also required to work the licences and meet the annual expenditure commitments. Annual reporting is required, specifying details of the exploration programme which has occurred and which is anticipated for the following year.Failure to comply would place the licences at risk of cancellation and therefore forfeit the right to explore on that ground. License Conditions The Company is required to meet certain standard conditions and obligations as specified by the Queensland Mineral Resources Act, Exploration Permits. These include conducting activities in a way which minimise environmental damage, rehabilitation, avoiding interference with registered native title sites or areas and ensuring compliance with any other relevant legislation. Programmes of Work are to be submitted at the time of application for any ground disturbance or exploration works, the conditions of which are clearly specified and adhered to. Security bonds are payable on the grant of the permits and additional conditions can be imposed by the government State Minister. Native Title The rights and obligations of the Company with respect to native title obligations differ depending upon the permit’s proposed impact on the land.All the exploration permit applications held by the company will need to comply with the Native Title Act.The overwhelming majority on permit applications will be advertised under the expedited procedure and require advertising to determine whether there are any objections.If they are no objections, the Queensland Government can grant the permit and will impose the Native Title Protection Conditions on the permit before grant.These conditions ensure that any native title claimants are aware of the proposed exploration work and gives them an opportunity to identify any culturally sensitive areas.If there are objections, the company will need to negotiate an agreement with the native title claimants.Following lodgement of this agreement with the Queensland government the permit will be granted. 16 Environment The rights and obligations of the Company with respect to environmental management and rehabilitation are based upon the principles of disturbance minimisation, including such things as preservation of mature trees, preventing the spread of noxious weeds, avoiding the disturbance of waterways and waste management.Rehabilitation is a condition of the Security bond and requires such things as sealing of collars, plugging of casings and replacement of topsoils. Royalties The royalty rate for phosphate rock is the higher of the following: (a) 80 cents for each tonne of phosphate rock; or (b) the rate, rounded down to 2 decimal places, for each tonne of phosphate rock worked out using the following formula – where R is the royalty rate, G is the average P2O5 content of the phosphate rock for the return period, and Pcurr is the average price for the return period, converted to Australian dollars at the average hedge settlement rate for the return period, of Moroccan phosphate rock with 32.3% P2O5 content. The royalty is payable to the State of Queensland. Contractual Agreements in relation to Queensland Phosphate Interests (i) On November 2, 2007, we entered into an agreement with Iron Duyfken Pty Ltd to acquire three (3) project areas in the Georgina Basin of Queensland, Australia. Each project hosts a known and well documented, substantial deposit of phosphate rock (Cook, P.J, 1989, Howard, P.F, 1986). These deposits were delineated by earlier work conducted by previous major companies since 1967 and have been named the Lady Annie, Lady Jane and Thorntonia phosphate deposits. The deposits were defined in times when phosphate prices were low. Phosphate prices have risen considerably since those times due to increased world demand especially from China and India. Past feasibility studies on these deposits will be reassessed with a view to commercialization of the deposits, based on current prices. Legend agreed to pay A$500,000 and issue 500,000 shares of Common Stock as consideration. (ii) Effective November 7, 2007, we entered into an agreement with Ansett Resources & Industries Pty Ltd to acquire one (1) project area in the Georgina Basin of Queensland, Australia. The project hosts a known and well documented, substantial deposit of phosphate rock (Cook, P.J, 1989, Howard, P.F, 1986). The deposit was delineated by earlier work conducted by previous major companies since 1967 and have been named the D-Tree phosphate deposit. As set out above, the deposit was defined in times when phosphate prices were low. Phosphate prices have risen considerably since those times due to increased world demand especially from China and India. Past feasibility studies on this deposit will be reassessed with a view to commercialization of the deposit, based on current prices. Legend agreed to pay A$300,000 as consideration. 17 (iii) We entered into a farm-in and joint venture heads of agreement with King Eagle Resources Pty Limited on December 7, 2007 pursuant to which Legend can earn an 80% interest in phosphate on three tenement blocks named Quita Creek, Highland Plains and Lily and Sherrin creek by spending $3 million on phosphate exploration over five years. Legend has no rights to any other minerals on the three tenement blocks. (iv) Effective February 27, 2008, we entered into a Share Sale Agreement whereby the Company agreed to purchase all of the issued and outstanding shares of Teutonic Minerals Pty Ltd. As a result, Teutonic became a subsidiary of the Company from that date. Teutonic held an application for a mineral licence over phosphate in the Georgina Basin in the State of Queensland, Australia which has subsequently been withdrawn, allowing Legend’s application to take priority. The consideration payable to the vendors was A$300,000, and the Company granted a 1% gross revenue royalty from production from the mineral licence. (v) On October 27, 2008, we entered into a Heads of agreement with Mt. Isa Metals Ltd. (“MET”) for the formation of a Joint Venture (“JV”) over each party’s respective interest in tenements overlying the D-Tree phosphate deposit. Under the JV, Legend contributed tenements EPM 14753, EPMA’s 17333, 17437, 17443 and 17446, and MET contributed tenement EPM 15763 (D-Tree West). Legend managed and held an 80% interest in the JV and MET held a 20% contributing interest in the JV. The JV has access to plant and infrastructure at Legend’s 100% owned proposed Lady Annie phosphate development, which lies 9 miles to the east of D-Tree. The Heads of Agreement was replaced by a formal JV agreement dated April 18, 2009. Effective September 30, 2009, MET exited the JV. Legend, as manager of the D-Tree JV, had invoiced MET A$1.739 million for MET’s 20% interest in the D-Tree project for the period September 1, 2008 to June 30, 2009. MET decided to dilute its interest rather than pay the invoices and in accordance with the JV agreement, MET’s interest has reduced to less than 5%, thus requiring MET to exit the JV. MET retains a royalty of A$0.50 per tonne from product from the D-Tree Joint Venture tenements. (vi) On December 24, 2008, we entered into a Sale and Purchase Agreement with Elkedra Diamonds Pty Ltd and Uramet Minerals Limited to purchase a 100% interest in EPM 15014, EPM 15015 and application for EPM 17930 for a consideration of A$900,000. The purchase by Legend was subject to a number of pre-conditions including the receipt by the vendors of any necessary consents and approvals required under the Mining Act and approval for the purchase under the Foreign Acquisition and Takeovers Act 1975 (Cth). These pre-conditions were satisfied in February 2009 and the purchase by Legend settled. As part of the purchase, all parties provided standard warranties for such a transaction to each other. The tenements covered by this purchase are located immediately north of the Queensland phosphate project and are prospective for phosphate and diamonds. Northern Territory and Western Australian Mining and Exploration Interests Legend’s mining and exploration interests in the Northern Territory and Western Australia are through its 47.83% interest in North Australian Diamonds Limited (“NADL”); NADL’s 25% (increased to 28% since December 31, 2009) interest in Top End Uranium Ltd (“TEU”); and its direct holdings in exploration interests in its own right. The mining and exploration interests cover the following minerals: i. Legend exploration interests cover diamonds and base metals; ii. NADL mining and exploration interests cover diamond mining operations at the Merlin Diamond Mine and diamond exploration on Tenements in the Northern Territory and Western Australia; and 18 iii. TEU exploration interests cover uranium exploration in the Northern Territory and Western Australia. Legend intends to spin out to a new company the diamond, gold and base metal interests of Legend of which Legend shareholders will receive shares of common stock on a pro rata basis to the shares they hold in Legend. Following the spin out, Legend will be a 100% pure phosphate company. The entire exploration interests of Legend are highly prospective for diamonds, base metals and uranium. Legend’s exploration team is currently focused on discovering further diamond deposits in the Northern Territory, Australia. Numerous diamond indicator mineral, microdiamond occurrences and other anomalies are being followed up across all projects. Legend Tenement Status, Details & Commitments (Projected) Northern Territory, Australia Lease Lease Status Project Grant Date Expiry Date Area (Acres) Anni. Date GST Inclusive Rent $ Commit. $ EL22244 Granted Foelsche 7/03/2003 6/03/2011 6/03/2010 Nil* EL22245 Granted Foelsche 7/03/2003 6/03/2011 6/03/2010 Nil* EL22251 Granted Selby 24/04/2003 23/04/2011 23/04/2010 Nil* EL22297 Granted Cox 5/08/2003 4/08/2011 4/08/2010 Nil* EL22299 Application 09/12/1999 Cox EL22307 Granted Abner 6/08/2002 5/08/2010 5/08/2010 EL23117 Granted Abner 3/03/2003 2/03/2011 2/03/2010 Nil* EL23118 Granted Abner 3/03/2003 2/03/2011 2/03/2010 Nil* EL23119 Granted Foelsche 3/03/2003 2/03/2011 2/03/2010 Nil* EL23121 Granted Glyde 3/03/2003 2/03/2011 2/03/2010 Nil* EL23162 Application 09/05/2001 Cox EL23510 Granted Foelsche 3/03/2003 2/03/2011 2/03/2010 Nil* EL23511 Granted Glyde 3/03/2003 2/03/2011 2/03/2010 Nil* EL23512 Granted McArthur 3/03/2003 2/03/2011 2/03/2010 Nil* EL23513 Granted Abner 3/03/2003 2/03/2011 2/03/2010 Nil* EL23514 Granted Abner 3/03/2003 2/03/2011 2/03/2010 Nil* EL23515 Granted McArthur 4/07/2003 3/07/2011 3/07/2010 Nil* EL23771 Granted Cox 19/08/2003 18/08/2011 18/08/2010 Nil* EL23772 Granted Cox 19/08/2003 18/08/2011 18/08/2010 Nil* EL23931 Granted Abner 3/02/2004 2/02/2010 2/02/2010 EL23970 Application 08/08/2003 Abner EL23993 Granted Abner 6/05/2004 5/05/2010 5/05/2010 EL24203 Application 08/07/2004 Abner EL24285 Granted Abner 24/01/2005 23/01/2011 23/01/2010 EL24286 Granted Abner 24/01/2005 23/01/2011 23/01/2010 EL24732 Application 23/05/2005 EL24762 Application 08/06/2005 Abner EL24816 Application 07/07/2005 Abner 19 Lease Lease Status Project Grant Date Expiry Date Area (Acres) Anni. Date GST Inclusive Rent $ Commit. $ EL24938 Application 14/09/2005 Abner EL25486 Application 18/07/2006 Cox EL25491 Granted Foelsche 12/03/2007 11/03/2013 11/03/2010 EL25612 Application 20/09/2006 Cox EL25613 Application 20/09/2006 Cox EL25614 Application 20/09/2006 Cox EL25615 Application 20/09/2006 Cox EL25616 Granted McArthur 23/08/2007 22/08/2013 22/08/2010 EL25629 Application 25/09/2006 Cox EL25859 Granted 20/09/2007 19/09/2013 19/09/2010 EL26404 Granted Abner 23/05/2008 22/05/2014 22/05/2010 EL26406 Granted McArthur 18/06/2008 17/06/2014 17/06/2010 EL26495 Granted Glyde 18/07/2008 17/07/2014 17/07/2010 EL26507 Granted McArthur 18/07/2008 17/07/2014 17/07/2010 EL26509 Granted Foelsche 18/07/2008 17/07/2014 17/07/2010 EL26514 Granted Cox 18/07/2008 17/07/2014 17/07/2010 EL26515 Granted Cox 18/07/2008 17/07/2014 17/07/2010 EL26528 Granted McArthur 18/07/2008 17/07/2014 17/07/2010 EL27340 Granted Abner 25/11/2009 24/11/2015 24/11/2010 EL27341 Application 05/05/2009 EL27342 Granted Abner 25/11/2009 24/11/2015 24/11/2010 EL27770 Application 10/11/2009 Foelsche EL27771 Application 10/11/2009 Foelsche EL27772 Application 10/11/2009 Foelsche EL27911 Application 21/01/2010 Abner EL5840 Application 07/10/1987 Gravity EL5841 Application 07/10/1987 Gravity EL5842 Application 07/10/1987 Gravity EL7970 Granted Cox 24/07/2000 23/07/2010 23/07/2010 Nil* SEL 26397 Granted Abner 26/03/2008 25/03/2012 25/03/2010 * Some Legend Tenements in the Northern Territory are in the second year of the approved extension period. The extension period is granted for a period of two years, with rent paid at the start of that period for the complete two years. Therefore, no rent is due for these tenements in 2010. 20 Geological History and Kimberlite Occurrence in the McArthur River Basin The North Australian Craton is one of two principal tectonic domains in the Northern Territory. The dominant tectonic episode for formation of the Craton, reworking the Archaean (or Palaeo-Proterozoic) basement, was the Barramundi Orogeny at 1865-1850Ma. Outcrops of these older deformed and metamorphosed rocks are now surrounded by younger basins. The McArthur Group is the principal element of cover over the North Australian Craton, composed of mildly deformed and unmetamorphosed Meso-proterozoic (1800-570Ma) dolomitic carbonate, evaporates and sediments. The McArthur River Basin extends over 180,000 square kilometres and its sediments host a number of base metal occurrences including the McArthur Lead-Zinc-Silver shale-hosted deposit; strata-bound, disseminated Lead-Zinc deposits; the Redbank Copper deposits and Cobalt, Uranium and Iron. The McArthur River Basin is covered by approximately 100 meters of Cambrian Bukalara sandstone and flood basalts in the south. Widespread, young Cretaceous sedimentation covered the region but much has been removed through erosion. One remnant of Cretaceous sediment is host to the Merlin field which represents the youngest volcanic event in the region. The major structural feature in the McArthur Basin is the north to north-west trending Batten Trough or Batten Fault Zone approximately 70 kilometres wide, to which Legend’s holdings lie to the east. The Trough is bound on the west by the Emu Fault which transects Legend’s holdings in the McArthur River Project. The associated Mallapunyah and Calvert faults are approximately 50 kilometres apart and also trend north-west. The presence of microdiamonds across the North Australian Craton defies geological boundaries, extending right across its heart. This wide distribution may be due to recycling of the microdiamonds through the younger Cretaceous by fluvial processes. However, an element of high-level fracture control is now evidenced by the Merlin deposits. Since the discovery of the Merlin field, diamond exploration approaches have shifted from Proterozoic mobile belts with little consideration of regional geology, to incorporate the range of fracture zones in the North Australian Craton. The North Australian Craton is extensively underlain by Archaean basement and deep lithospheric cratonic rocks may be tapped by younger kimberlites as they intrude into these fractures. The Merlin kimberlites are certainly younger than their Cambrian sandstone host, yet older than their Cretaceous cover. Access Access to the Northern Territory project areas is by commercial airline to Darwin, the capital of the Northern Territory. From Darwin, it is approximately 950 kilometres by road approximately 2 hours flying time by air. The nearest major town is Borroloola, which has limited accommodation and other facilities, including transport and freight depots. Legend is currently utilizing the Merlin Diamond Mine (operated by Northern Australian Diamonds Ltd), as a base for all exploration. Access to the Merlin Mine from Borroloola is via approximately 70 kilometres of bitumen road to the McArthur River mine turn-off, then approximately 65 kilometres of gravel road to site. Between the months of April to November, in the dry season, four wheel drive vehicles can be used on dirt roads; however, distances from Merlin to field sites range between 10 and 150 kilometres. During wet season, access to field sites can be difficult due high rainfall and fast flowing river and creek crossings. Project Access Selby Via the Carpentaria Highway, east from Daly Waters to Cape Crawford, Borroloola and from the south via Wollogorang. McArthur Glyde Abner Range Foelsche Cox Via the Roper Highway and station roads to Hodgson River, Nutwood Downs and Cox River. Or, via the Carpentaria Highway towards Cape Crawford. 21 Government Regulations, Declarations & Conditions The Company’s exploration operations are subject to federal and state laws and regulations governing the method of acquisition and ownership of mining rights, exploration, development, mining, production, taxes, labour standards, occupational health, mine safety, toxic substances and other matters.Federal and State legislation also governs environmental management and native title issues. We are committed to and, to our knowledge, are in compliance with all governmental legislation and regulations. Mineralization No known mineral reserves are known on our land in the Northern Territory. Our previous and proposed programs are exploratory in nature. Government Requirements for Maintenance of Licenses To ensure that licences are kept in good standing the Company is required to pay the annual rent amount for each licence on its respective anniversary date.The amount due is dependent upon the size and age of the licence.The Company is also required to work the licences and meet the annual expenditure commitments.Annual reporting is required, specifying details of the exploration programme which has occurred and which is anticipated for the following year. Failure to comply would place the licences at risk of cancellation and therefore forfeit the right to explore on that ground. License Conditions The Company is required to meet certain standard conditions and obligations as specified by the Northern Territory of Australia Mining Act, Exploration Licence. These include conducting activities in a way which minimise environmental damage, rehabilitation, avoiding interference with registered native title sites or areas and ensuring compliance with any other relevant legislation. Mine Management Plans are to be submitted for any ground disturbance or exploration works, the conditions of which are to be clearly specified for approval and adhered to. Security bonds are payable on Mine Management plans and additional conditions can be imposed by the Government State or Territory Minister. Native Title The rights and obligations of the Company with respect to native title obligations differ between licences depending upon the underlying ownership of the land.Crown land, namely pastoral lease land, falls under the Native Title Act while Aboriginal freehold land falls under the Aboriginal Land Rights Act (Northern Territory). All the granted licences held by the Company are on pastoral lease land.The Company is currently in negotiations with the local native title council working towards the grant of several more applications that are situated on aboriginal freehold land. Heritage surveys are contracted where necessary to ensure the protection of local registered and unregistered aboriginal heritage sites. Environment The rights and obligations of the Company with respect to environmental management and rehabilitation are based upon the principles of disturbance minimisation, including such things as preservation of mature trees, preventing the spread of noxious weeds, avoiding the disturbance of waterways and waste management. Rehabilitation is a condition of the Security bond and requires such things as sealing of collars, plugging of casings and replacement of topsoils. Legend takes responsibility to ensure all high impact exploration activities are rehabilitated soon after they are completed. During 2009 Legend conducted rehabilitation on drilling activities from 2008. 22 Royalties Certain of the tenements have a 1% gross revenue royalty payable to an external party from all mineral production derived on the tenements. Acquisition of Northern Territory Tenements Effective as of March 3, 2006, Legend entered into a Contract for the Sale of Mining Tenements (“Contract”) with Astro Diamond Mines N.L. (“Astro”) an Australian company pursuant to which the Company acquired certain diamond mining tenements in Northern Australia from Astro. The consideration payable by Legend to Astro was Australian dollars $1.5 million and Legend was also required to pay to Astro any costs incurred on the tenements after February 1, 2006.Astro provided commercial warranties which are usual for a transaction of this nature in favour of Legend. Under Australian law, Astro was required to provide an independent experts report to shareholders for this transaction. In order to prepare the independent experts report, a mineral valuation was prepared on behalf of Astro which indicated that the preferred value for the tenements that are the subject of the transaction was A$1.5 million. This formed the basis of the consideration agreed by the parties. The President and Chief Executive Officer of the Company, Mr. J. I. Gutnick was Chairman and Managing Director of Astro at the time of entering into the Contract and Dr DS Tyrwhitt, an independent Director of the Company, who is also a Director of Astro and was a Director of Astro at the time of entering into the Contract. The tenements are located in the Northern Territory of Australia and are prospective for diamonds. Legend has entered into an agreement with Ashton Mining Limited (“Ashton”) and Rio Tinto Exploration Pty Ltd (“Ashton Agreement”) dated December 4, 2009 and a second agreement with Mwana Africa plc, Gravity Diamonds Limited and Diamond Mines Australia Pty Ltd dated April 24, 2009 (“Gravity Agreement”). Under these two agreements, Legend has acquired further diamond interests in the Northern Territory of Australia. As way of background, in April and July 2004, Ashton, NADL and certain of NADL’s 100% owned subsidiaries entered into agreements whereby NADL purchased certain diamond assets (including the Merlin Diamond Mine and diamond exploration tenements) from Ashton and Ashton retained rights over these diamond assets including royalty rights, marketing rights and earn back rights. In addition, Rio Tinto and Gravity had entered into an agreement in July 2003 whereby Gravity acquired certain diamond interests from Rio Tinto in the McArthur Basin, which is in the broad vicinity of Legend and NADL’s diamond interests in the Northern Territory, with Rio Tinto retaining certain residual rights. Under the Ashton Agreement, Legend purchased all of the Ashton and Rio Tinto’s mining information, rights under three agreements and interests in four (4) exploration licences, six (6) applications for exploration licences, five (5) substitute exploration licences and one (1) mining lease for an amount of A$1,000,000. Rio Tinto retained the royalty payable by NADL in respect of the Merlin Diamond Mine and rights to conduct exploration, development and production activities for non-diamond minerals. Under the Gravity Agreement, Legend purchased Gravity’s interest in twelve (12) exploration licences, nine (9) applications for exploration licences and one (1) substitute exploration licence; Gravity’s rights, interests and obligations under the Red Metal Agreement and all exploration and data bases relevant to historical exploration; and Legend paid Gravity A$400,000 for these assets. In summary, under the Ashton Agreement and Gravity Agreement, Legend has acquired all of Ashton’s, Rio Tinto’s and Gravity’s rights under previous agreement between those parties, not already held by Legend or NADL. 23 North Australian Diamonds Limited On May 12, 2009, Legend announced it was making an on market takeover offer for all of the shares in North Australian Diamonds Limited, an Australian corporation (ASX: NAD) that it does not already own. The offer was an unconditional on market cash offer at $A0.012 per NADL share, which expires on June 27, 2009 unless extended in the sole discretion of Legend. On June 18, 2009, the Company increased its offer to A$0.015 per NADL share as a final offer.The offer period was also extended to July 24, 2009. On July 23, 2009, the Company’s voting power in NADL exceeded 50% and in accordance with subsection 624(2) of the Australian Corporation Act 2001 the offer was automatically extended for an additional period of 14 days. As of August 6, 2009 (close of offer), the Company held 55% of the issued and outstanding shares of NADL for a total cost of A$11.6 million (approx. US$9.3 million).As a result, NADL became a subsidiary of the Company post June 30, 2009.In early December 2009, NADL placed shares to a third party which had the effect of diluting the Company’s interest in NADL to 47.83%. It is management’s conclusion that the Company still has a controlling financial interest in NADL and accordingly, it should continue to consolidate NADL’s results into the Company. Merlin Diamond Project Highlights Ø Significant changes to Board with mining entrepreneur Joseph Gutnick becoming Chairman/Managing Director. Ø Legend International Holdings becomes major shareholder of NADL with 47.83%. Ø $13.66M raised via a share placement in December 2009 with the majority of the shares placed to large US fund manager Attara Capital LP. Ø Flagship Merlin Project remains on track with NADL aiming to be the only Australian owned ‘pure play’ integrated diamond company. Ø Over 5,000 carats produced in 2009 trial production with 24% of production being greater than 1 carat in weight and approximately 80% being high quality, high value gems. Ø Recent drilling on the PalSac pipe has increased the total number of carats in the mineralized material by 2 million to 6.2 million carats. Ø New technologies to increase diamond liberation and large diamond recovery. Ø Major exploration focus at Lancelot, 40km south of Merlin, where there is strong evidence for a second diamond field. Ø Reconnaissance exploration commenced on highly prospective regions in Arnhem Land and Yambarra, totaling 8795km2. The Merlin Diamond Project is located some 100km south of the settlement of Borroloola and comprises 14kimberlite pipes of which 9 have been subject to open-pit mining over a 5 year period commencing 1998. Previous mining operations produced 507,000 carats of diamonds including Australia’s largest diamond at 104.73cts which was valued at in excess of US$500,000 in 2002.NADL acquired the project from the Rio Tinto parties in 2004. 24 Inferred and Indicated Mineralized Materials The combined mineralized material for all diamond pipes at Merlin is 26Mt for a grade of 23.5cpht representing a total contained 6.2Mcts (See Table 1). Table 1: Merlin Total Mineralized Material Probable Ore Reserve Indicated Mineralized Material Inferred Mineralized Material Total Carats PalSac1 8,000,000t 5,460,000t 13,460,000t Launfal3 730,000t 510,000t 1,240,000t Excalibur3 464,000t 309,000t 773,000t Tristram2 740,000t 740,000t 16,213,000t 4,589,000cts Gawain2 670,000t 430,000t 580,000t 1,680,000t Ywain2 68,000t 12,000t 95,000t 175,000t 1,855,000t 805,000cts Gareth3 125,000t 143,000t 268,000t Kaye2 873,000t 2,135,000t 3,008,000t Ector3 1,510,000t 3,470,000t 4,980,000t 8,256,000t 788,000cts TOTAL 26,324,000t 6,182,000cts 1 Estimated using a +1DTC bottom screen cutoff (approx 0.85mm). 2Estimated using a +1mm slotted bottom screen size. 3Based on previous mining operation recovery. Tom Reddicliffe, a full time employee ofNADL, and who is a Fellow of the AUSIMM, has sufficient experience which is relevant to the style of mineralisation and type of deposit under consideration and to the activity which he is undertaking to qualify as a Competent Person as defined in the 2004 Edition of the ‘Australian Code of Reporting of Exploration Results, Mineral Resources and Ore Reserves’.Tom Reddicliffe consents to the inclusion in the report of the matters based on his information in the form and context in which it appears. Figure 1: Merlin Orbit Tenements Figure 2: Merlin Mining Lease 25 Pre-Feasibility Production Trials During the mineralized material grade testing and production trials in 2009, a number of staged modifications to the Merlin pilot processing plant were completed. These were aimed at testing a variety of processing and recovery components with a view to establishing an efficient flowsheet design. Pilot Plant Upgrade The upgrade has increased the throughput capacity of the pilot plant to 70tph and will enable the efficient processing of large bulk samples during the next phase of pre-production trials. The High Pressure Grinding Roll (HPGR) incorporated into the process circuit has increased diamond liberation which will result in an increase in the project resource through improving the number of recovered carats per tonne.It has also had a positive impact by improving processing throughput due to increased generation of slime material. An optical sorter was successfully incorporated into the process circuit aimed at capturing the large size diamonds known to exist within the Merlin kimberlite pipes. Mineralized Material GradeTesting In addition to the three samples each of 200 tonne that were previously excavated from the base of Gawain pit, a further two samples also of approximately 200 tonne size were excavated from Sacramore pit.All of these samples are awaiting processing. The samples will be used to establish an accurate base of pit grade for both Gawain and Sacramore pipes and will also provide diamond size distribution information that will allow ongoing interpretation of deep core samples which is required for pre-feasibility studies.Similar samples are to be excavated from the other pits under evaluation. Diamond Parcel The mineralized material grade testing, pilot plant testing and pre-feasibility production trials has enabled a ‘run of mine’ diamond parcel to be built up which will be used for valuation and marketing purposes.The sorting of the 2009 concentrates is complete with 5,264 carats of diamonds recovered. A total of 698 diamonds of greater than 1carat in size, totalling1,254 carats,have been recovered during the trial, with the largest beinga white 14.73 carat diamond of near gem quality. 2010 Production Trials Production trials will continue during 2010 with an initial focus on Kaye pipe which is one of the larger pipes in the field. To this end the Kaye pit is currently being dewatered, with excavation planned to commence early in 2010. In addition a significant portion of the reject oversize material currently stockpiled from previous operations will be processed.Mining and economic models are also being refined as part of the pre-feasibility study aimed at moving Merlin towards a long term sustainable mining operation. With the building up of a significantly sized diamond parcel, NADL intends to investigate marketing opportunities including downstream value adding strategies including the branding of Merlin diamonds. NADL strongly believes that the good quality and large diamonds produced by Merlin will enable ‘branding’ and boutique marketing opportunities that will be important in redeveloping Merlin and successfully establishing NADL as an integrated long term diamond producer. Mineralized Material Definition Drilling A drilling program commenced in January 2010 aimed at further defining and increasing the kimberlite mineralized material in the PalSac pipe.A drill rig was mobilised to Merlin site in late December 2009 to enable an early commencement of this program. Approximately 2,000m of core drilling was drilled and increased the total mineralised material at Merlin by 2 million carats to 6.2 million carats. 26 Exploration Drilling A major RC drilling program commenced at Merlin in January 2010. This is the first major exploration initative for some years and will test at depth kimberlite bearing structures associated with the pipes Gareth/Bedevere, Ywain/Gawain and Excalibur. In addition drill testing of two areas with known indicator minerals and diamonds at surface will be completed. This program has the potential to identify both extensions to the known mineralized materials as well as new discrete kimberlite occurrences. 12.05ct gem quality diamond recovered 2009 Diamond Exploration Merlin Orbit Tenements, Northern Territory The Merlin Orbit tenements comprise an area of some 1,700km2, and encompass numerous known unresolved occurrences of indicator minerals and diamonds. Lancelot Prospect The Lancelot and Lancelot Prospects prospect are situated some 40km south of Merlin and comprises an area where there are significant numbers of indicator minerals and diamonds reporting to surface samples. Drill testing of a number of geophysical, geochemical and indicator mineral anomalies in both of these areas was completed with 77 holes drilled for 2,753 metres. Follow-on trenching has led to the identification of near surface eluvial material believed to be near sourced. Samples were taken from this material to ascertain whether this material is sourcing the indicator minerals and diamonds. These samples are being processed through NADL’s heavy mineral and diamond laboratory in Perth. Pending receipt of outstanding sample results a follow-up program of trenching, sampling and bulk testing will commence early in 2010 as soon as weather conditions permit. 27 Yambarra Project, Northern Territory Rio Tinto Yambarra Farm-in –NADL Earning 100% NADL has a farm-in agreement with Rio Tinto to earn 100% interest for diamonds in tenements in the Daly River region of the Northern Territory.These tenements have a total project area of 9,132km2. Kimberley Projects North Kimberley Within NADL’s North Kimberley project area, NADL had previously identified total inferred mineralized material of 1.57M carats, contained within the Ashmore and Seppelt 1 and 2 pipes.NADL holds this material under mining leases, as they continue to retain commercial potential.NADL also retains 1 exploration license within this region. Top End Uranium Ltd Uranium Exploration Top End Uranium is a uranium focused exploration company which controls through farm-in arrangements with NADL, one of the largest portfolios of highly prospective exploration tenements in the Northern Territory, Australia.Its tenement holding covers an area aggregating approximately 33,400km² across three project areas, Arnhem Land Project Area, Yambarra Project Area and the McArthur South Project Area (Figure 7). NADL assigned to Top End the non-diamond mineral rights to its tenements. Figure 7: NT Project Areas Investment in Northern Capital Resources Corp Legend holds a 21.29% interest in Northern Capital Resources Corp (“NCRC”), an unlisted US corporation. NCRC is an emerging corporation in the North American and Australian gold and base metal markets. NCRC’s subsidiary Golden River Resources (GORV:OTCBB) announced in March 2009 that it had entered into an agreement whereby it would subscribe for up to 338.1m shares in Acadian Mining Corporation, a Canadian company listed on Toronto Stock Exchange (TSX:ADA) for an aggregate gross investment of up to C$10m. Following close of the transaction, Golden River holds approximately 68.78% of Acadian. 28 Acadian Mining Corporation is a Halifax, Nova Scotia, Canada based mining company focused on developing five advanced gold properties, Beaver Dam, Fifteen Mile Stream, Tangier, Forest Hill and Goldenville, which form the core holdings of the Scotia Goldfields Project. All of the five advanced properties host gold mineralized deposits described in technical reports prepared in compliance with Canadian National Instrument 43-101. Acadian is bringing a new approach to the development of Nova Scotia gold deposits by pursuing a multiple mine, central processing, managing and servicing strategy. Acadian is also focused on zinc-lead and barite properties in Atlantic Canada. Acadian operated an open pit zinc-lead mine (Scotia Mine) at Gays River, Nova Scotia from May, 2007 to early 2009 (Scotia Zinc Project) through its 100% wholly owned subsidiary ScoZinc Ltd. The Scotia Mine was put on care and maintenance in early 2009. Acadian also holds a 29.18% interested in Royal Roads Corporation (TSX:RRO), a Canadian based exploration and development company, listed on the Toronto Venture Exchange, which is focused on gold and base metal properties in central Newfoundland, particularly, the Buchans Mining Camp. The Buchans mine was one of Canada's richest base metal mines having produced over 16 million tonnes of ore grading over 23% combined base metals with significant gold and silver credits. NCRC also holds exploration interests in Australia. Item 1A.Risk Factors. We Lack an Operating History And Have Losses Which We Expect To Continue Into the Future. To date we have had no material source of revenue. We have no operating history as a mineral exploration or mining company upon which an evaluation of our future success or failure can be made. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: - exploration and development of any mineral property we identify; - our ability to locate economically viable mineral reserves in any mineral property we identify; and - our ability to generate revenues and profitably operate a mine on any mineral property we identify. We Have No Mineral Reserves And We Cannot Assure You That We Will Find Such Reserves. If We Develop A Mineral Reserve, There Is No Guarantee That Production Will Be Profitable. We cannot guarantee we will ever find any or that we will be successful in locating commercial mineral reserves on any exploration properties that we may obtain.Even if we find a commercial mineral reserve, there is no assurance that we will be able to mine them. Even if we develop a mine, there is no assurance that we will make a profit. If we do not find commercial minerals you could lose part or all of your investment. We May Need Further Financing To Determine If There Is Commercial Minerals, Develop Any Minerals We Identify And To Maintain The Mineral Claims. Our success may depend on our ability to raise further capital. We may require further substantial additional funds to conduct mineral exploration and development activities on all of our tenements. There is no assurance whatsoever that funds will be available from any source or, if available, that they can be obtained on terms acceptable to us to make investments. If funds are not available in the amounts required to achieve our business strategy, we would be unable to reach our objective. This could cause the loss of all or part of your investment. 29 World Economic Conditions Could Adversely Affect Our Results of Operations and Financial Condition In 2008 and 2009, world economic conditions have experienced a downturn due to the sequential effects of the subprime lending crisis, general credit market crisis, the general unavailability of financing, collateral effects on the finance and banking industries, volatile energy and commodity costs, concerns about inflation, slower economic activity, decreased consumer confidence, reduced corporate profits and capital spending, adverse business conditions, increased unemployment and liquidity concerns. These adverse conditions may make it harder for the Company to raise additional funds to finance the continued development of its business and may reduce the demand for phosphate, which, at least in the short term, could reduce the value of the Company's mineral exploration properties. Continued adverse economic conditions could adversely affect our liquidity, results of operations and financial condition. We Could Encounter Delays Due To Regulatory And Permitting Delays. We could face delays in obtaining mining permits and environmental permits. Such delays, could jeopardize financing, if any, in which case we would have to delay or abandon work on the properties. There Are Uncertainties Inherent In The Estimation Of Mineral Reserves. Reserve estimates, including the economic recovery of ore, will require us to make assumptions about recovery costs and market prices. Reserve estimation is, by its nature, an imprecise and subjective process and the accuracy of such estimates is a function of the quality of available data and of engineering and geological interpretation, judgment and experience. The economic feasibility of properties will be based upon our estimates of the size and grade of ore reserves, metallurgical recoveries, production rates, capital and operating costs, and the future price of diamonds. If such estimates are incorrect or vary substantially it could affect our ability to develop an economical mine and would reduce the value of your investment. If We Define An Economic Ore Reserve And Achieve Production, It Will Decline In The Future. An Ore Reserve Is A Wasting Asset. Our future ore reserve and production, if any, will decline as a result of the exhaustion of reserves and possible closure of any mine that might be developed.Eventually, at some unknown time in the future, all of the economically extractable ore will be removed from the properties, and there will be no ore remaining unless this Company is successful in near mine site exploration to extend the life of the mining operation. This is called depletion of reserves. Ultimately, we must acquire or operate other properties in order to continue as an on going business. Our success in continuing to develop reserves, if any, will affect the value of your investment. There Are Significant Risks Associated With Mining Activities. The mining business is generally subject to risks and hazards, including quantity of production, quality of the ore, environmental hazards, industrial accidents, the encountering of unusual or unexpected geological formations, cave-ins, flooding, earthquakes and periodic interruptions due to inclement or hazardous weather conditions. These occurrences could result in damage to, or destruction of, our mineral properties or production facilities, personal injury or death, environmental damage, reduced production and delays in mining, asset write-downs, monetary losses and possible legal liability. We could incur significant costs that could adversely affect our results of operation.Insurance fully covering many environmental risks (including potential liability for pollution or other hazards as a result of disposal of waste products occurring from exploration and production) is not generally available to us or to other companies in the industry. What liability insurance we carry may not be adequate to cover any claim. 30 We May Be Subject To Significant Environmental And Other Governmental Regulations That Can Require Substantial Capital Expenditure, And Can Be Time-Consuming. We may be required to comply with various laws and regulations pertaining to exploration, development and the discharge of materials into the environment or otherwise relating to the protection of the environment in the countries that we operate, all of which can increase the costs and time required to attain operations. We may have to obtain exploration, development and environmental permits, licenses or approvals that may be required for our operations. There can be no assurance that we will be successful in obtaining, if required, a permit to commence exploration, development and operation, or that such permit can be obtained in a timely basis. If we are unsuccessful in obtaining the required permits it may adversely affect our ability to carry on business and cause you to lose part or all of your investment. Mining Accidents Or Other Adverse Events At Our Property Could Reduce Our Production Levels. If and when we reach production it may fall below estimated levels as a result of mining accidents, cave-ins or flooding on the properties. In addition, production may be unexpectedly reduced if, during the course of mining, unfavourable ground conditions or seismic activity are encountered, ore grades are lower than expected, or the physical or metallurgical characteristics of the ore are less amenable to mining or processing than expected. The happening of these types of events would reduce our profitably or could cause us to cease operations which would cause you to lose part or all of your investment. The acquisition of mineral properties is subject to substantial competition. If we must pursue alternative properties, companies with greater financial resources, larger staffs, more experience, and more equipment for exploration and development may be in a better position than us to compete for properties. We may have to undertake greater risks than more established companies in order to compete which could affect the value of your investment. We May Lose Our Claims If We Do No Maintain A Minimum Level of Work On The Claims We will be required to carry out a minimum level of work on each claim to maintain of our claims in good standing. If we cannot afford to carry out the work or pay the fees we could lose our interest in claims. The loss of some or all of our mineral claims would adversely affect the value of your investment. We are substantially dependent upon AXIS Consultants To Carry Out Our Activities We are substantially dependent upon AXIS for our senior management, financial and accounting, corporate legal and other corporate headquarters functions.For example, each of our officers is employed by AXIS and, as such, is required by AXIS to devote substantial amounts of time to the business and affairs of the other shareholders of AXIS. Pursuant to a services agreement, AXIS provides us with office facilities, administrative personnel and services, management and geological staff and services.No fixed fee is set in the agreement and we are required to reimburse AXIS for any direct costs incurred by AXIS for us. In addition, we pay a proportion of AXIS indirect costs based on a measure of our utilization of the facilities and activities of AXIS plus a service fee of not more than 15% of the direct and indirect costs. This service agreement may be terminated by us or AXIS on 60 days’ notice. See “Certain Relationships and Related Party Transactions.” We are one of ten affiliated companies. Each of the companies has some common Directors, officers and shareholders. In addition, each of the companies is substantially dependent upon AXIS for its senior management and certain mining and exploration staff.A number of arrangements and transactions have been entered into from time to time between such companies. Currently, there are no material arrangements or planned transactions between the Company and any of the other affiliated companies other than AXIS.However, it is possible we may enter into such transactions in the future which could present conflicts of interest. 31 Future Sales of Common Stock Could Depress The Price Of Our Common Stock Future sales of substantial amounts of Common Stock by certain stockholders could have a material adverse impact on the market price for the Common Stock at the time. As of the date of this annual report, there are 226,333,392 shares of Common Stock outstanding, of which 5,000,000 shares of Common Stock are restricted securities. Restricted securities will be available for sale pursuant to Rule 144 under the Securities Act. In general, under rule 144, a person (or persons whose shares are aggregated) who has satisfied a six-month holding period and who is not an affiliate of the Company may sell restricted securities without limitation as long as the Company is current in its SEC reports. A person who is an affiliate of the Company may sell within any three-month period a number of restricted securities which does not exceed the greater of one (1%) percent of the shares outstanding or the average weekly trading volume during the four calendar weeks preceding the notice of sale required by Rule 144.In addition, Rule 144 permits, under certain circumstances, the sale of restricted securities by a non-affiliate without any limitations after a one-year holding period.Any sales of shares by stockholders pursuant to Rule 144 may have a depressive effect on the price of our Common Stock. Our Common Stock Is Traded Over the Counter, Which May Deprive Stockholders Of The Full Value Of Their Shares Our Common Stock is quoted via the Over The Counter Bulletin Board (OTCBB).As such, our Common Stock may have fewer market makers, lower trading volumes and larger spreads between bid and asked prices than securities listed on an exchange such as the New York Stock Exchange or the NASDAQ Stock Market. These factors may result in higher price volatility and less market liquidity for the Common Stock. A Low Market Price May Severely Limit The Potential Market For Our Common Stock Our Common Stock is currently trading at a price substantially below $5.00 per share, subjecting trading in the stock to certain SEC rules requiring additional disclosures by broker-dealers.These rules generally apply to any equity security that has a market price of less than $5.00 per share, subject to certain exceptions (a “penny stock”).Such rules require the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated therewith and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and institutional or wealthy investors.For these types of transactions, the broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to the sale.The broker-dealer also must disclose the commissions payable to the broker-dealer, current bid and offer quotations for the penny stock and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market.Such information must be provided to the customer orally or in writing before or with the written confirmation of trade sent to the customer. Monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock.The additional burdens imposed upon broker-dealers by such requirements could discourage broker-dealers from effecting transactions in our Common Stock. The Market Price Of Your Shares Will Be Volatile. The stock market price of mineral exploration companies like us has been volatile. Securities markets may experience price and volume volatility. The market price of our stock may experience wide fluctuations that could be unrelated to our financial and operating results. Such volatility or fluctuations could adversely affect your ability to sell your shares and the value you might receive for those shares. 32 Item 1B. Unresolved Staff Comments. As of December31, 2009, we do not have any Securities and Exchange Commission staff comments that have been unresolved for more than 180 days. Item 2. Properties. Legend has exploration properties as discussed in “Item 1 – Description of Business”.Legend occupies certain executive and office facilities in New York, Melbourne, Victoria and certain regional areas in Australia to support field operations and AXIS also provides office facilities pursuant to the Service Agreement with AXIS.See “Item 1 – Business - Employees” and “Item 12 – Certain Relationships and Related Transactions”. Legend believes that its administrative space is adequate for its current needs. Item 3. Legal Proceedings. In January 2010, two stockholders (“the plaintiffs”- being an individual and his private company) commenced an action in Supreme Court, New York County against the Company, Renika Pty Ltd. and Joseph Gutnick ( collectively “the defendants”) on account of the alleged failure of the defendants to issue warrants to the plaintiffs in connection with the purchase of shares of common stock from the Company and from Renika Pty Ltd. in 2006 and 2007.The complaint alleges three causes of action, and seeks unspecified damages.The Company, Renika Pty Ltd. and Joseph Gutnick vehemently deny the allegation. The defendants have moved to dismiss the complaint as a matter of law. The Company, Renika Pty Ltd. and Joseph Gutnick is vigorously defending such claim. The Company has received a claim for compensation in consideration of introducing the Company to a third party. The Company’s attorneys responded denying any agreement or understanding. The Company does not believe the claim has any merit and will defend the claim vigorously if necessary. Other than these matters, there are no pending legal proceedings to which the Company is a party, or to which any of its property is the subject, which the Company considers material. 33 PART II Item 4. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Legend's Common Stock is quoted on the NASD Over-the-Counter Bulletin Board ("OTCBB") under the ticker symbol "LGDI" and CUSIP# 52467C 10 0. The Company's Common Stock was initially cleared for trading on the OTC-BB on September 26, 2003. The following table sets out the high and low bid information for the Common Stock as reported by the National Quotation Service Bureau for each period/quarter indicated in US$: High Bid (1) Low Bid (1) First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter The quotations set out herein reflect inter-dealer prices without retail mark-up, mark-down or commission and may not necessarily reflect actual transactions. As of March 15, 2010, there are 226,333,392 shares of Common Stock outstanding. To date we have not paid dividends on our Common Stock and we do not expect to declare or pay any dividends on our Common Stock in the foreseeable future. Payment of any dividends will depend upon our future earnings, if any, our financial condition, and other factors deemed relevant by the Board of Directors. Shareholders As of January 31, 2010, there were approximately 2,034 record holders of the Company's Common Stock. Within the holders of record of the Company's Common Stock are depositories such as Cede & Co., a nominee for The Depository Trust Company (or DTC), that hold shares of stock for brokerage firms which, in turn, hold shares of stock for one or more beneficial owners. Accordingly, the Company believes there are many more beneficial owners of its Common Stock whose shares are held in "street name", not in the name of the individual shareholder. Options Effective as of December 12, 2005, the Board of Directors of Company approved the distribution to stockholders for no consideration of an aggregate of 36,135,500 non-transferable options, each of which is exercisable to purchase one share of Common Stock of the Company at an exercise price of US$0.25 ($0.111, as adjusted) per share with a latest exercise date of December 31, 2012 and otherwise on the terms and conditions set out in Appendix A to the Form 8-K dated December 12, 2005.The options were issued on a pro-rata basis to all stockholders of record on December 31, 2005 on the basis of two (2) options for every one (1) share of Common Stock owned by a stockholder on the record date. The options may not be exercised until the shares underlying the options are registered under federal and state securities laws. On June 26, 2006, the Board of Directors amended the terms and conditions of the options and included a cashless exercise clause for the options in the terms and conditions. On July 21, 2006, Renika exercised 34,778,220 options using the cashless exercise feature and were issued 71,730,079 shares of Common Stock. In December 2006, the Company issued 700,000 shares with attaching options on the basis of one option for every two shares at no exercise price. The options were exercised in December 2006. On December 27, 2006, a further option holder exercised 19,000 options using the cashless exercise feature and were issued 24,750 shares of Common Stock.3,123,630 of these options remained outstanding as of the date of this Report. 34 On September 19, 2006, the Company issued 8,100,000 options (as adjusted for the Stock Split) pursuant to the 2006 Equity Incentive Plan. Of the total 8,100,000 options issued, 2,700,000 vested on September 19, 2007, 2,700,000 vested on September 19, 2008 and 2,700,000 will vest on September 19, 2009. The exercise price of the options is US$1.00 for the President and Chief Executive Officer and for all other participants, US$0.444 for 50% of the options and US$1.00 for the balance of 50% of the options. The options expire on September 19, 2016. In November 2006, the Company issued options to purchase 112,500 shares of Common Stock with an exercise price of US$0.111 per share in connection with the settlement of a dispute. On May 16, 2007, the Company issued 862,500 options pursuant to the 2006 Equity Incentive Plan. Of the total 862,500 options issued, 287,500 vested on May 16, 2008, 287,500 will vest on May 16, 2009 and 287,500 will vest on May 16, 2010. The exercise price of the options is US$0.444 for 50% of the options and US$1.00 for the balance of 50% of the options. The options expire on May 16, 2017. On December 28, 2007, the Board of Directors of the Company agreed to issue/ratify the issue of 5,387,500 options under the 2006 Incentive Option Plan to officers, employees and consultants as follows: (i) 300,000 options of which 1/3 vested on September 10, 2008, 1/3 will vest on September 10, 2009 and the balance will vest on September 10, 2010 and 50% of the options have an exercise price of US$0.444 per option and 50% have an exercise price of US$1.00 per option; (ii) 300,000 options of which 1/3 vested on December 19, 2008, 1/3 will vest on December 19, 2009 and the balance will vest on December 19, 2010 and 50% of the options have an exercise price of US$0.444 per option and 50% have an exercise price of US$1.00 per option; and (iii) 4,787,500 options of which 1/3 vested on December 28, 2008, 1/3 will vest on December 28, 2009 and the balance will vest on December 28, 2010 and have an exercise price of US$1.00 per option. On February 7, 2008 the Board of Directors of the Company agreed to issue 5,000,000 options to officers, employees and consultants under the 2006 Incentive Option Plan of which 1/3 vested on February 7, 2009, 1/3 will vest on February 7, 2010 and the balance on February 7, 2011 and have an exercise price of US$2.00 per option. On February 18, 2008 the Board of Directors of the Company agreed to issue 400,000 options to officers, employees and consultants under the 2006 Incentive Option Plan of which 1/3 vested on February 18, 2009, 1/3 will vest on February 18, 2010 and the balance on February 18, 2011 and have an exercise price of US$1.00 per option. 35 On May 29, 2008 the Board of Directors of the Company agreed to issue 362,500 options to officers, employees and consultants under the 2006 Incentive Option Plan of which 1/3 will vest on May 29, 2009, 1/3 will vest on May 29, 2010 and the balance on May 29, 2011 and have an exercise price of US$1.00 per option. On July 11, 2008, the Company issued Dr. D.S. Tyrwhitt 1,000,000 options under the 2006 Incentive Option Plan with an exercise price of US$3.48, a latest exercise date of July 11, 2018, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. An external consultant has calculated the fair value of the options using the Binomial valuation method using a share price of US$3.26, strike price as set out above, maturity period of 5.5 to 6.5 years depending on the vesting date, risk free interest rate of 3.960% and volatility of 60%. This equates to values ranging from US$1.81 to US$1.95 per option depending on the exercise price and vesting date.The total value of the options equates to A$1,959,558. On July 14, 2008, the Company issued options to the Indian Farmers Fertilizer Cooperative Limited, pursuant to a Share Options Agreement, to purchase 30,000,000 shares of Common Stock on the following terms: a. 5,000,000 options, at an exercise price of $2.50 per share and expiring 60 days from July 11, 2008; b. 8,000,000 options, at an exercise price of $3.00 per share and expiring 12 months from July 11, 2008; c. 8,000,000 options, at an exercise price of $3.50 per share and expiring 18 months from July 11, 2008; d. 9,000,000 options, at an exercise price of $4.00 per share and expiring 24 months from July 11, 2008. On August 11, 2008, the Board of Directors of the Company agreed to issue/ratify the issue of 462,500 options under the 2006 Incentive Option Plan to officers, employees and consultants as follows: (i) 200,000 options which will vest 1/3 on July 7, 2009, 1/3 on July 7, 2010 and the balance on July 7, 2011 and have an exercise price of US$2.00 per option. (ii) 150,000 options which will vest 1/3 on July 21, 2009, 1/3 on July 21, 2010 and the balance on July 21, 2011 and have an exercise price of US$2.00 per option. (iii) 112,500 options which will vest 1/3 on August 8, 2009, 1/3 on August 8, 2010 and the balance on August 8, 2011 and have an exercise price of US$1.00 per option. On August 11, 2008 the Company issued two non executive directors 700,000 options under the 2006 Incentive Option Plan with an exercise price of US$2.00, a latest exercise date of August 11, 2018, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On December 4, 2008, the Board of Directors of the Company agreed to issue/ratify the issue of 3,275,000 options under the 2006 Incentive Option Plan to officers, employees and consultants as follows: (i) 962,500 options which will vest 1/3 on December 4, 2009, 1/3 on December 4, 2010 and the balance on December 4, 2011 and have an exercise price of US$1.00 per option. (ii) 1,050,000 options which will vest 1/3 on December 4, 2009, 1/3 on December 4 10, 2010 and the balance on December 4, 2011 and have an exercise price of US$1.00 per option. 36 (iii) 562,500 options which will vest 1/3 on December 4, 2009, 1/3 on December 4 10, 2010 and the balance on December 4, 2011 and have an exercise price of US$1.00 per option. (iv) 500,000 options which will vest 1/3 on December 4, 2009, 1/3 on December 4 10, 2010 and the balance on December 4, 2011 and have an exercise price of US$1.00 per option. For additional information concerning stock options, see Note 7 to the Company’s Financial Statements. On January 4, 2009, the Company issued 200,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of January 4, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On February 2, 2009, the Company issued 600,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of February 2, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On February 9, 2009, the Company issued 200,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of February 9, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On February 25, 2009, the Company issued 250,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of February 25, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On March 23, 2009, the Company issued 300,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of March 23, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On April 1, 2009, the Company issued 150,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of April 1, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On April 13, 2009, the Company issued 100,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of April 13, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. On June 25, 2009, the Company issued 100,000 options under the 2006 Incentive Option Plan with an exercise price of US$1.00, a latest exercise date of June 25, 2019, no issue price and to vest 1/3 in 12 months, 1/3 in 24 months and 1/3 in 36 months. Dividend Policy The Company has not previously paid any cash dividends on Common Stock and does not anticipate or contemplate paying dividends on Common Stock in the foreseeable future. It is the present intention of management to utilize all available funds for the development of the Company's business. The only restrictions that limit the ability to pay dividends on common equity or that are likely to do so in the future, are those restrictions imposed by law. Under Delaware corporate law, no dividends or other distributions may be made which would render the Company insolvent or reduce assets to less than the sum of its liabilities plus the amount needed to satisfy any outstanding liquidation preferences. Effective November 17, 2006, the Company’s Board of Directors declared a 1-for-2 share bonus issue in the form of a dividend that was payable in December 2006 to stockholders of record as of November 17, 2006.An aggregate of 27,599,722 shares of Common Stock were issued in connection with this dividend. In November 2006, the Company’s Board of Directors declared a second 1-for-2 share bonus issue in the form of a dividend that was payable in January 2007 to stockholders of record as of December 31, 2006.An aggregate of 41,934,337 shares of Common Stock were issued in connection with this dividend. 37 Transfer Agent The transfer agent and registrar for the Company's Common Stock is Continental Stock Transfer & Trust Company of 17 Battery Place, 8th Floor, New York, NY 10004. Recent Sales of Unregistered Securities We have issued no unregistered securities within the period covered by this report which have not been previously reported on Form 10-Q or Form 8-K. Performance Graph The following graph compares the cumulative 5-year total return provided shareholders on Legend International Holdings, Inc.'s common stock relative to the cumulative total returns of the NASDAQ Composite index, and a customized peer group of seven companies that includes: Agrium Inc, CF Industries Holdings Inc, Minemakers Limited, Phoscan Chemical Corp., Potash Corp. Of Saskatchewan, Terra Industries Inc and The Mosaic Company. An investment of $100 (with reinvestment of all dividends) is assumed to have been made in our common stock, in the peer group, and the index on December 31, 2004 and its relative performance is tracked through December 31, 2009. 38 Item 5. Selected Financial Data. Our selected financial data presented below for each of the years in the five-year period ended December 31, 2009, and the balance sheet data at December 31, 2005, 2006, 2007, 2008 and 2009 has been derived from financial statements, which have been audited by PKF, Certified Public Accountants, a Professional Corporation, New York, NY.The selected financial data should be read in conjunction with our financial statements for each of the years in the period ended December 31, 2009 and Notes thereto, which are included elsewhere in this Annual Report. Statement of Operations Data Year ended December 31 Conv. Transl A$000s A$000s A$000s A$000s A$000s US$000s Revenues - Other income (loss) - 2 22 Costs and expenses ) Loss from operations ) Other non-operational gains and costs 1 ) Provision for income taxes - Equity in losses of unconsolidated entities - ) ) Net profit (loss) Net (loss) attributable to non-controlling interests - Net (loss) attributable to Legend stockholders ) A$ A$ A$ A$ A$ $US Basic net (loss) per share (1) Weighted average number of shares outstanding (000s)(1) Balance Sheet Data A$000s A$000s A$000s A$000s A$000s US$000s Total assets - Total liabilities ) Total equity ) ) (1)Effective November 17, 2006, Legend issued one (1) new bonus share of Common Stock for every two (2) shares of Common Stock outstanding on the record at that date. The issue of the new bonus shares of Common Stock were on a pro-rate basis to all shareholders. As a result, the Company issued 27,599,722 shares of its Common Stock. Effective December 31, 2006, Legend issued one (1) new bonus share of Common Stock for every two (2) shares of Common Stock outstanding on the record at that date. The issue of the new bonus shares of Common Stock were on a pro-rata basis to all shareholders. As a result, the Company issued 41,934,337 shares of its Common Stock. 39 The Company has accounted for these bonus issues as a stock split and accordingly, all share and per share data has been retroactively restated. Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operation. General The following discussion and analysis of our financial condition and plan of operation should be read in conjunction with the Financial Statements and accompanying notes and the other financial information appearing elsewhere in this report.This report contains numerous forward-looking statements relating to our business. Such forward-looking statements are identified by the use of words such as believes, intends, expects, hopes, may, should, plan, projected, contemplates, anticipates or similar words. Actual operating schedules, results of operations, ore grades and mineral deposit estimates and other projections and estimates could differ materially from those projected in the forward-looking statements. We are an exploration stage company.Our principal exploration target is for phosphate. We are in the initial stages of our exploration program and we have not yet identified any ore reserves.We have not generated any material revenues from operations Foreign Currency Translation The majority of our administrative operations are in Australia and, as a result, our accounts are reported in Australian dollars. Foreign income and expenses are translated into Australian dollars at the average exchange rate prevailing during the period. Assets and liabilities of the foreign operations are translated into Australian dollars at the period-end exchange rate. The following table shows the period-end rates of exchange of the Australian and US dollar compared with the US dollar during the periods indicated. During the year, the Company had significant US$ cash balances which when converted to Australian dollars results in a large foreign exchange loss. Year ended December 31 2008A$1.00US$0.6907 2009A$1.00US$0.8931 The exchange rate between the A$ and US$ has moved by 29.3% between December 31, 2008 and 2009.Accordingly, a direct comparison of costs between fiscal 2008 and 2009 may not necessarily be a true comparison. Plan of Operation We had A$72,666,088 in cash at December 31, 2009. We commenced exploration activities on the tenements we acquired in July 2006 and since that time and up to December 31, 2009, have spent A$43,332,165 on exploration and pre-development activities. We plan to continue our exploration and pre-development program throughout 2010 and anticipate spending A$16.3 million on exploration and pre-development and A$10.4 million on administrative costs. As set out in Item 1 “Employees” the services of our Chief Executive Officer, Chief Financial Officer, Executive General Manager, geologists, finance and clerical employees are provided by AXIS.At the current time, we have no plans to change these arrangements or employ any further persons. 40 Results of Operations Year ended December 31, 2009 versus Year ended December 31, 2008 The Company as part of its business strategy is increasing its diamond exploration activity in the proximity of the Merlin diamond mine in the Northern Territory and is continually sourcing new ground in this region which is one of the most diamond prospective areas in Australia. As part of this strategy, the Company acquired a 14.9% interest in North Australian Diamonds Ltd (“NADL”), an Australian diamond exploration corporation, at a cost of A$2,368,000 in February 2009. NADL owns the Merlin diamond mine and surrounding tenements. On May 12, 2009, the Company made an on market takeover offer for all of the shares in NADL, an Australian corporation. The takeover offer concluded on August 6, 2009. At the close of offer, the Company held 55% of the issued and outstanding shares of NADL. As a result, the Company has since that time consolidated the results of NADL. In early December 2009, NADL placed shares to a third party which had the effect of diluting the Company’s interest in NADL to 47.83%. It is management’s conclusion that the Company still has a controlling financial interest in NADL and accordingly, it should continue to consolidate NADL’s results into the Company. As an exploration company, we do not have an ongoing source of revenue. Our revenue stream is normally from ad-hoc tenement disposals and interest received on cash in bank. During the year ended December 31, 2009, we received A$3,338,315 (US$2,981,449) in interest on funds in the bank (2008: A$3,669,440), interest income from a related entity of A$81,503 (US$72,790) (2008 A$49,931) and other income of A$403,266 (US$360,157) (2008: A$6,534). Included in other income is an amount for NADL A$359,587 (US$321,147) being a refund from the government for research and development and diesel fuel; for which there are no comparable amounts for the year ended December 31, 2008. Costs and expenses increased during the year from A$23,408,089 for the year ended December 31, 2008 to A$40,629,310 (US$36,286,036) for the year ended December 31, 2009. The main components of costs and expenses are as follows:- (i) an increase in exploration expenditure written off from A$8,780,037 in 2008 to A$25,608,743 (US$22,871,169) in 2009. Our accounting policy is to expense all exploration costs (including costs associated with the acquisition of tenement interests) as incurred. During 2009, we continued our drilling programs on the phosphate project in Queensland for the entire year as well as continuing the sampling program throughout the year in the Northern Territory. The costs included drilling, assaying, camp costs, aerial surveying, geological/geophysical contractors, salaries and associated costs for contract field staff, travel, accommodation, meals and tenement holding costs. During 2008, we commenced a significant drilling program at our phosphate project in Queensland in September 2008 and a detailed sampling program in the Northern Territory. On our Queensland phosphate project, we also commenced early stage investigations into a mining operation. The costs included drilling, assaying, camp costs, aerial surveying, geological/geophysical contractors, salaries and associated costs for contract field staff, travel, accommodation, meals and tenement holding costs. During 2008, we incurred A$3,729,592 in costs for exploration drilling on our tenements in the Northern Territory. The costs included drilling, helicopter support, geological/geophysical contractors, salaries and associated costs for contract field staff, travel, accommodation, meals and tenement holding costs. (ii) an increase in interest expense from A$32,715 in 2008 to A$64,831 (US$57,901) in 2009. During 2009, we incurred interest on the motor vehicle finance leases for a full 12 months compared to 2008 when we incurred interest on the camp lease and motor vehicle finance lease for part of the year. 41 (iii) an increase in aircraft maintenance costs from A$278,826 in 2008 to A$1,014,986 (US$906,484) in 2009. The Company purchased a Lear jet from AXIS in August 2008 to utilize in its field operations and has incurred operating costs for the jet since that time. In 2009, the lear jet was owned and used for a full 12 month period. (iv) an increase in legal, professional and accounting from A$707,444 for 2008 to A$880,851 (US$786,687) for 2009. During 2009, we incurred legal expenses of A$407,549 (US$363,982) for general legal work including stock transfer matters, regulatory filings, stock option plans, native title and environmental approvals, asset acquisitions, and Form S-1 Registration Statements in both the US and Australia; audit fees of A$384,747 (US$343,618) for professional services in relation to financial statements, the quarterly Form 10-Qs, Form 10-K, Form 10-K/A and Form S-1; and taxation fees of A$69,875 (US$62,405) relating to both the Company and its subsidiaries. Included within legal, accounting and professional expense for the year ended December 31, 2009 are the following amounts for NADL A$66,854 being a fee paid to tax consultants for the preparation of the research and development claim, legal fees of A$16,737, professional fees paid to attorney’s independent experts and other consultants for takeover defense costs of A$27,771 for which there is no comparative amount in 2008. During 2008, we incurred legal expenses of A$518,273 for general legal work including stock transfer matters, regulatory filings, stock option plans, native title and environmental approvals, asset acquisitions, and Form S-1 Registration Statements; audit fees of A$176,198 for professional services in relation to financial statements, the quarterly Form 10-Qs, Form 10-K, and Form S-1; and taxation fees of $11,492. (v) an increase in amortization of mineral rights from A$nil in 2008 to A$582,710 (US$520,418) in 2009. On the acquisition date of the business combination of NADL, the Company recognized mineral rights of A$18,873,000 (US$16,835,476). The underlying mineral property licences have a set term and mineral rights are being amortized over the term of the licences. The acquisition occurred during 2009 and therefore there was no comparable amounts in 2008. (vi) a increase in administrative costs from A$8,096,798 in 2008 to A$8,217,286 (US$7,338,858) in 2009. During 2009, the corporate management and service fees charged to us by AXIS was A$4,433,074 (US$3,959,178). AXIS charged us A$2,968,765 (US$2,651,404) for Directors’ fees, salaries and salary related matters incurred in behalf of the Company, which relates to our share of salaries paid to the President & Chief Executive Officer, Chief Financial Officer and Secretary, Executive General Manager, General Manager Business, Project Manager and other staff of AXIS who provide services to the Company, and A$208,578 (US$186,281) for independent directors’ fees. The Company paid insurance costs of A$536,364 (US$479,027), including the Federal Government of Australia insurance policy on cash at bank in Australia in excess of A$1,000,000, for 2009. The Company incurred A$1,062,977 (US$949,345) for travel by Directors and officers, contractors, and other AXIS staff who provide services to the Company on capital raising trips, trips to the field; A$467,204 (US$417,260) for investor relations consultants; A$62,385 (US$55,716) for work on the ASX listing; A$9,291 (US$8,296),in borrowing costs and bank fees; A$102,572 (US$91,607) for motor vehicles costs; A$51,149 (US$45,681) for public relations; A$46,111 (US$41,182) for stock transfer agent services; A$206,344 (US$184,286) for office and computing consumables;A$118,875 (US$106,167) for staff support costs; A$555,260 (US$495,903) for rent of offices in Melbourne, Mt Isa, Perth and New York and an apartment; A$39,138 (US$34,954) for subscription to industry papers and services; A$43,361 (US$38,726) for telecommunications support; A$66,715 (US$59,583) for depreciation of non-field assets and minor equipment purchases; A$60,095 (US$53,583) for Delaware franchise tax; A$86,800 (US$77,521) in donations to local community groups; general costs of A$279,036 (US$249,207). AXIS charge an administration and service fee of A$1,264,759 (US$1,129,556). During 2008, the corporate management and service fees charged to us by AXIS was A$5,413,203. AXIS charged us A$2,459,665 for Directors’ fees, salariesand salary related matters incurred in behalf of the Company, which relates to our share of salaries paid to the President & Chief Executive Officer, Chief Financial Officer and Secretary, Executive General Manager, General Manager Business, Project Manager and other staff of AXIS who provide services to the Company. The Company paid insurance premiums of A$66,586 for 2008. The Company incurred A$856,703 for travel by Directors and officers, contractors, and other AXIS staff who provide services to the Company on capital raising trips, trips to the field, A$1,269,395 for investor relations consultants and A$15,329 in borrowing costs and bank fees; A$24,068 for motor vehicles costs, A$100,976 for public relations; A$91,672 for stock transfer agent services; and A$5,893 for consumables. During 2008, the Company issued shares to certain shareholders for registration statement non-performance amounting to A$660,494; paid A$213,758 for rent of offices in Melbourne, Mt Isa and New York and an apartment; A$169,489 for subscription to industry papers and services; A$45,231 for telecommunications support; A$78,927 for depreciation of non-field assets and minor equipment purchases, A$60,487 for franchise tax, general costs of A$170,507AXIS charge A$98,528 for asset usage of plant and equipment, an administration and service fee of A$1,661,723. The overall increase in administration costs related to the increase in activity by the Company as a consequence of providing support to a field exploration program for a full financial year as the exploration projects develop, capital raising activities, preparation of regulatory filings and registration statements. 42 (vii) Stock based compensation has decreased from A$5,185,743 for 2008 to A$4,259,903 (US$3,804,519) for 2009. The Company has issued options under the 2006 Incentive Option Plan in throughout 2006, 2007 and 2008. The decrease is the result of options being fully vested in prior periods and an adjustment for forfeited options. See note 7 for further details on the options issued. Accordingly, the loss from operations increased from A$19,682,184 for the year ended December 31, 2008 to A$36,806,226 (US$32,871,640) for the year ended December 31, 2009. A decrease in foreign currency exchange gain from a gain/loss of A$5,389,750 for the year ended December 31, 2008 to a foreign currency exchange loss of A$4,661,096 (US$4,162,825) in the year ended December 31, 2009 was recorded as a result of the movement in the Australian dollar versus the US dollar. On May 12, 2009, the Company made an on-market takeover offer for all of the shares in North Australian Diamonds Limited (“NADL”). The Company held 34.61% of the issued and outstanding shares at May 31, 2009, which increased to 39.38% at June 30, 2009. During the month of June 2009 the Company accounted for its 34.61%interest in NADL as an unconsolidated entity and for the month of July 2009, at the rate of 39.38%. The on market takeover of NADL finished on August 6, 2009 and since that time, the Company has consolidated the results of NADL. In accordance with US GAAP, the Company calculated the difference between the fair value of assets acquired at August 6, 2009 and the carrying value of its investment in an unconsolidated entity (NADL) at August 6, 2009 and recorded an adjustment to fair value on stepped acquisition of A$2,200,620 (US$1,965,374), for which there was no comparable amount in 2008. A net gain of A$113,739 (US$101,580) on sale of certain trading securities was incurred in the year ended December 31, 2009, (2008: $70,874) being the difference between the cost price, sale price and market value. There were no trading securities held at December 31,2009 The loss before income taxes and equity in losses of unconsolidated entity was A$14,221,560 for the year ended December 31, 2008 compared to A$39,152,963 (US$34,967,511) for the year ended December 31, 2009. On May 12, 2009, the Company made an on-market takeover offer for all of the shares in North Australian Diamonds Limited (“NADL”). The Company held 34.61% of the issued and outstanding shares at May 31, 2009 and as a result, accounted for its interest in NADL as an unconsolidated entity until August 6, 2009.The takeover offer concluded on August 6, 2009. At theclose of the offer, the Company held 55% of the issued and outstanding shares of NADL and as a result, commenced consolidating the results of NADL from that date. In early December 2009, NADL placed shares to a third party which had the effect of diluting the Company’s interest in NADL to 47.83%. Under Australian takeover laws, the Company was prevented from purchasing further shares in NADL for a period of 6 months from the conclusion of the takeover (August 6, 2009). Accordingly, it was not until February 6, 2010 that the Company was entitled to purchase any further shares in NADL under Australian Corporations Law. Since February 6, 2010, the Company has purchased furthershares in NADL and its current interest is approximately 50%. It is the Company’s intentions to continue to acquire shares and to maintain a controlling financial interest. Furthermore, management believes it has the ability to control the operations of NADL through its share ownership as well as having three of the Directors of NADL. It is management’s conclusion that the Company has a controlling financial interest in NADL and accordingly, it should continue to consolidate NADL’s results into the Company 43 During the year ended December 31, 2009, the Company’s share of the losses of the unconsolidated entity for the two months it equity accounted its investment in NADL amounted to A$345,707 (US$308,751) (2008: $nil). There was no provision for tax in either 2009 or 2008. The net loss was A$14,221,560 for the year ended December 31, 2008 compared to a net loss of A$39,498,670 (US$35,276,262) for the year ended December 31, 2009. The share of the net loss attributable to the non-controlling interests of NADL amounted to A$1,612,599 (US$1,440,212) for the year ended December 31, 2009 compared to A$nil for the year ended December 31, 2008 as the acquisition of NADL which occurred in July 2009 for the first time. The net loss attributable to Legend stockholders amounted to A$37,886,071 (US$33,886,050) for the year ended December 31, 2009 compared to A$14,221,560 for the year ended December 31, 2008. Year ended December 31, 2008 versus Year ended December 31, 2007 As an exploration company, we do not have an ongoing source of revenue. Our revenue stream is normally from ad-hoc tenement disposals and interest received on cash in bank. During the year ended December 31, 2008, we received A$3,719,371 in interest on funds in the bank (2007: A$22,183) and other income of A$6,534 (2007: A$nil). The increase in interest income is a result of the higher level of cash reserves we held during the year following the equity raisings from Atticus in December 2007, from the share placement arranged by BMO in June 2008 and following the exercise of options by IFFCO in July 2008. Costs and expenses increased during the year from A$8,539,934 for the year ended December 31, 2007 to A$23,337,215 for the year ended December 31, 2008. The main components of costs and expenses are as follows:- (i) An increase in exploration expenditure written off from A$5,132,000 in 2007 to A$8,780,037 in 2008. Our accounting policy is to expense all exploration costs (including costs associated with the acquisition of tenement interests) as incurred. During 2008, we conducted a significant drilling program at our phosphate project in Queensland and a detailed sampling program in the Northern Territory. On our Queensland phosphate project, we also commenced early stage investigations into a mining operation. The costs included drilling, assaying, camp costs, aerial surveying, geological/geophysical contractors, salaries and associated costs for contract field staff, travel, accommodation, meals and tenement holding costs. During 2008, we incurred A$3,729,592 in costs for exploration drilling on our tenements in the Northern Territory. The costs included drilling, helicopter support, geological/geophysical contractors, salaries and associated costs for contract field staff, travel, accommodation, meals and tenement holding costs. During 2007, we used drillers almost continuously on our exploration program. In December 2007, we entered into agreements to purchase exploration permits in Queensland. The purchase price of A$1,318,000 included cash of A$800,000, and shares with a value of A$518,000. The total cost has been expensed as part of exploration costs. We have spent A$84,408 since entering into the agreements on purchasing and reviewing data for the permits. 44 (ii) An decrease in interest expense from A$62,196 in 2007 to A$32,715 in 2008. During 2008, we incurred interest on the camp lease and motor vehicle finance leases. During 2007, we incurred A$25,235 for interest on the camp lease; A$1,807 motor vehicle finance lease; A$14,683 charged by AXIS on outstanding amounts owing under the Service Agreement, which was repaid in June 2007; A$16,774 charged by Astro on amounts owed for exploration expenditure incurred by Astro, which was repaid in March 2007, and A$3,697 for short term funds used to maintain the Company’s activities. AXIS provides management and geological services to us pursuant to a Service Agreement dated December 2004. AXIS and Astro charged interest at a rate of 10.10% during 2007. (iii) An increase in aircraft maintenance costs from A$nil in 2007 to A$278,826 in 2008. The Company purchased a Lear jet from AXIS in August 2008 to utilize in its field operations at a price of A$1,210,000 (A$1,100,000 which was based on an external valuation plus 10% GST with GST being refundable from the Australian Government subject to compliance with tax laws) and has incurred operating costs for the jet since that time. There was no comparable cost in 2007. (iv) An increase in legal, professional and accounting from A$213,063 for 2007 to A$707,444 for 2008.During 2008, we incurred legal expenses of A$518,273 for general legal work including stock transfer matters, regulatory filings, stock option plans, native title and environmental approvals, asset acquisitions, and Form S-1 Registration Statements; audit fees of A$176,198 for professional services in relation to financial statements, the quarterly Form 10-Qs, Form 10-K, and Form S-1; and taxation fees of $11,492. All fees have increased from 2007 as a result of increased activity by the Company as a consequence of the acquisition of mining tenements, capital raising activities and preparation of the Form SB-2 Registration Statement. During 2007, we incurred legal expenses of A$91,483 for general legal work including stock transfer matters, regulatory filings, stock option plans and Form SB-2 Registration Statement; audit fees of A$62,049 for professional services in relation to financial statements, the quarterly Form 10-QSBs, Form 10-KSB, Form 10-K and Form SB-2; and A$59,531 for a stock transfer agent and regulatory filing fees. (v) A net gain of A$70,874 on revaluation of securities was incurred at December 2008 on certain trading securities purchased during 2008 being the difference between the costs price and market value at December 31, 2008. There were no trading securities held at December 31, 2007. (vi) An increase in impairment of investment from A$nil in 2007 to A$326,526 in 2008. On February 27, 2008, the Company entered into a Share Sale Agreement whereby the Company agreed to purchase all of the issued and outstanding shares of Teutonic Minerals Pty Ltd. As a result, Teutonic became a subsidiary of the Company from that date. Teutonic held an application for a mineral licence over phosphate in the Georgina Basin in the State of Queensland, Australia. The consideration payable to the vendors was A$300,000, and the Company granted the vendors a 1% gross revenue royalty from production from the mineral licence and incurred legal costs of A$26,526.The mineral licence application held by Teutonic was withdrawn on March 17, 2008 and replaced by a mineral application lodged by the Company. Teutonic had no other assets or liabilities. As at December 31, 2008 the net assets and liabilities acquired by the Company have no value. The consideration and legal costs of A$326,526 paid by the Company are included as impairment of investment in the Statement of Operations. 45 (vii) An increase in administrative costs from A$2,753,365 in 2007 to A$8,096,798 in 2008. During 2008, the corporate management and service fees charged to us by AXIS was A$5,413,203 . AXIS charged us A$2,459,665 for Directors’ fees, salariesand salary related matters incurred in behalf of the Company, which relates to our share of salaries paid to the President & Chief Executive Officer, Chief Financial Officer and Secretary, Executive General Manager, General Manager Business, Project Manager and other staff of AXIS who provide services to the Company. The Company paid insurance premiums of A$66,586 (US$45,991) for 2008. The Company incurred A$856,703 for travel by Directors and officers, contractors, and other AXIS staff who provide services to the Company on capital raising trips, trips to the field, A$1,269,395 for investor relations consultants and A$15,329 n borrowing costs and bank fees; A$24,068 for motor vehicles costs, A$100,976 for public relations; A$91,672 for stock transfer agent services; and A$5,893 for consumables. During 2008, the Company issued shares to certain shareholders for registration statement non-performance amounting to A$660,494; paid A$213,758 for rent of offices in Melbourne, Mt Isa and New York and an apartment; A$169,489 for subscription to industry papers and services; A$45,231 for telecommunications support; A$78,927 for depreciation of non-field assets and minor equipment purchases, A$60,487 for franchise tax, general costs of A$170,507. AXIS charge A$98,528 for asset usage of plant and equipment, an administration and service fee of A$1,661,723. The overall increase in administration costs related to the increase in activity by the Company as a consequence of providing support to a field exploration program for a full financial year as the exploration projects develop, capital raising activities, preparation of regulatory filings and registration statements. During 2007, the corporate management and service fees charged to us by AXIS was A$410,416. AXIS charged us A$454,107 for Directors’ fees, salaries and salary related matters incurred in behalf of the Company, which relates to our share of salaries paid to the President & Chief Executive Officer, Chief Financial Officer and Secretary, General Manager Development and Resources, General Manager Business and other staff of AXIS who provide services to the Company. One independent Director charged directly to the Company the amount of A$20,000 for 2007. The Company paid insurance premiums of A$35,100 for 2007, incurred A$282,648 for travel by Directors and officers on capital raising trips, A$67,867 for travel of Directors, officers and support contractors to the field, A$534,268 for investor relations consultants and A$36,595 for tax matters, employee option valuation and exploration tenement maintenance; and A$13,443 for postage and freight charges. During 2007, the Company issued shares to certain shareholders for registration statement non-performance amounting to A$604,805; A$111,197 for New York rent; A$49,256 for subscription to industry papers and services; A$15,564 for telecommunications support; A$14,751 for website maintenance; A$15,601 for depreciation of non-field assets and minor equipment purchases, A$8,238 for franchise tax, general costs of A$10,791 and A$8,791 for printing and stationery. AXIS charge A$120,000 for asset usage of plant and equipment of which $60,000 was charged to costs in 2007 and there was no comparable amount for 2006. The overall increase in administration costs related to the increase in activity by the Company as a consequence of providing support to a field exploration program from mid February 2007 to November 2007, capital raising activities, preparation of regulatory filings and Form SB-2 Registration Statement. (viii) Stock based compensation has increased from A$375,740 for 2007 to A$5,185,743 for 2008. The Company has issued options under the 2006 Incentive Option Plan in throughout 2006, 2007 and 2008. The increase is a result of additional options issued, amortization of certain options for a full 12 month period and includes an adjustment for forfeited options. See note 7 for further details on the options issued. Accordingly, the loss from operations increased from A$8,517,751 for the year ended December 31, 2007 to A$19,682,184 for the year ended December 31, 2008. There was no provision for tax in either 2008 or 2007. 46 The net loss amounted to A$14,221,560 for the year ended December 31, 2008, compared to a net loss of A$8,638,129 for the year ended December 31, 2007. The net loss per common equivalent share in 2008 was A$0.07 (US$0.05) compared with a net loss with a common equivalent share price of A$0.06 in the prior year. Liquidity and Capital Resources We funded our operations through fund raisings noted below. As of December 31, 2009, the Company has cash of A$72,666,088 (US$64,898,082). During fiscal 2009, net cash used in operating activities was A$30,508,919 (US$27,247,516), as compared to A$15,359,851 in 2008, reflecting the commencement of the Company’s phosphate exploration activities in the third quarter of 2008, which intensified in 2009 and the increase in the level of diamond exploration in 2009. During fiscal 2009, net cash used in investing activities was A$24,632,260 (US$21,999,072) and A$5,677,315 in 2008. The major component in 2009 was the cost of the investment in unconsolidated entities of A$13,082,295 (US$11,683,798) (2008 $nil) and the investment in the subsidiary of A$9,198,412 (US$8,215,102) (2008 $nil); additions to property, plant and equipment and motor vehicles of A$3,356,338 (US$2,997,546) (2008 A$4,640,717); and we received A$1,272,343 (US$1,136,330)(2008 $nil) from the sale of investments. In 2009, capital expenditure includes A$nil (2008 A$1,270,869) for a Lear jet, A$1,720,847 (2008 A$2,536,607) for land, buildings and associated equipment and the purchase of motor vehicles, non cash purchase of motor vehicles under capital finance agreements of A$87,149 (2008 A$705,841) and plant upgrade at Merlin of A$579,228 (2008 A$nil). During fiscal 2009, net cash provided by financing activities was A$13,190,827 (US$11,780,728) which represented the proceeds of private placements offering of shares of Common Stock of our subsidiary of A$13,542,008 (US$12,094,367) (2008 A$nil) less costs of A$20,342 (US$18,167) and we repaid A$353,944 (US$136,107) under finance leases. At December 31, 2009 and 2008,, the Company held US$930,857 and US$4,213,003 respectively in interest bearing accounts in US banking institutions. During the year, the Company had significant US$ cash balances which when converted to Australian dollars results in a large foreign exchange loss. We plan to continue our exploration and pre-development program throughout 2010 and anticipate spending A$16.3 million on exploration and pre-development and A$10.4 million on administrative costs. However, if exploration and pre-development results are positive, we believe that we have the cash resources or will be able to raise additional equity capital in order to progress our exploration and development program at a faster rate. On December 12, 2007, we entered into a Subscription Agreement with Atticus European Fund Ltd. and Green Way Managed Account Series Ltd. in respect of its segregated account, Green Way Portfolio D (collectively “Atticus”) pursuant to which the Company issued in a private placement transaction (the “Private Placement”) to Atticus an aggregate of 18,750,000 shares of Common Stock at a price of US$0.80 per share for an aggregate purchase price of US$15,000,000 (A$16,924,292). In June 2008, the Company completed a private placement offering (the “BMO Offering”) of 42,000,000 share of common stock to institutional investors at a purchase price of US$2.50 per share for total proceeds of A$110,028,293 (US$105,000,000). BMO Nesbitt Burns Inc., Wellington West Capital Markets Inc. and BBY Limited acted as agents for the offering and received a commission of 5% of the offering proceeds and two year warrants to purchase 840,000 shares of common stock at an exercise price of US$2.50 per share. Effective July 14, 2008, the Company entered into a Shares Option Agreement with the Indian Farmers Fertilizer Cooperative Limited (“IFFCO”) to finance the Company’s operations. 47 Under the Share Options Agreement, IFFCO received options to purchase 30 million shares of Common Stock of the Company on the following terms: a. 5,000,000 options, at an exercise price of US$2.50 per share and expiring 60 days from July 11, 2008; b. 8,000,000 options, at an exercise price of US$3.00 per share and expiring 12 months from July 11, 2008; c. 8,000,000 options, at an exercise price of US$3.50 per share and expiring 18 months from July 11, 2008; d. 9,000,000 options, at an exercise price of US$4.00 per share and expiring 24 months from July 11, 2008. During the third quarter of 2008, the 5,000,000 options issued to IFFCO, at an exercise price of US$2.50 per share and expiring 60 days from July 11, 2008 were exercised on August 11, 2008 and pursuant to the Share Options Agreement, received a 1.2% discount on the exercise price. The total amount received was A$13,672,091 (US$12,350,000) and the Company issued 5,000,000 shares of common stock. The 8,000,000 options expiring 12 months after July 11, 2008 and the 8,000,000 options expiring 18 months after July 11, 2008 were not exercised and lapsed. The total remaining proceeds to be received upon the exercise of the options amount to US$36 million, and when exercised will be utilized to fund expenditure related to the Company’s phosphate project. The Company accounts for these options as a financing activity and accordingly, records all proceeds upon exercise of such options within stockholders’ equity. The Share Options Agreement also gives IFFCO a pre-emptive right to acquire its pro rata share of future issuances of Common Stock by the Company, with certain exceptions. Pursuant to the Shares Option Agreement, the parties agreed to enter into a long-term rock off-take agreement, which shall be separately negotiated but which shall be based on certain principles which were previously described in the Company’s Quarterly Report of Form 10-Q for the fiscal quarter ended June 30, 2008. Between July 1, 2008 and December 31, 2008, 281,200 options were exercised using the cashless exercise feature and the Company issued 247,774 shares of common stock. Between July 1, 2008 and December 31, 2008, an additional 327,600 options were exercised for US$0.111, total amount received A$38,950 (US$36,364) and the Company issued 327,600 shares of common stock. Between January 1, 2009 and December 31, 2009, an additional 18,000 options were exercised for US$0.111, total amount received A$2,763 (US$1,998) and the Company issued 18,000 shares of common stock. The Company is considered to be an exploration stage company, with no significant revenue, and is dependent upon the raising of capital through placement of its Common Stock, preferred stock or debentures. In the event the Company is unsuccessful in raising such capital, it may never commence active operations. Contractual Obligations Total A$000’s Less than 1 year A$000’s 1-3 Years A$000’s 3-5 Years A$000’s More than 5 years A$000’s Long term debt obligations - Capital lease obligations 9 - - Operating lease obligations - Purchase obligations Other long term liabilities reflected on the consolidated balance sheet under GAAP 83 48 Impact of Recent Accounting Pronouncements For a discussion of the impact of recent accounting pronouncements on the Company’s annual financial statements, see Note 2 to the Company’s Financial Statements which are included herein. Item 7. Quantitative and Qualitative Disclosures About Market Risk. At December 31, 2009, the Company had no outstanding Loan Facilities. Item 8. Financial Statements and Supplementary Data. See the Financial Statements beginning on page F-1. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. There have been no changes in accountants or any disagreements with accountants on any matter of accounting principles or practices or financial statement disclosures during the two years ended December31, 2009. Item 9A. Controls and Procedures. Disclosure Controls and Procedures Our principal executive officer and our principal financial officer evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934 as amended) as of the end of the period covered by this report.Based on that evaluation, such principal executive officer and principal financial officer concluded that, the Company’s disclosure control and procedures were effective as of the end of the period covered by this report at the reasonable level of assurance. Internal Control over Financial Reporting (a) Management’s Annual Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining effective internal control over financial reporting. The Company’s internal control system was designed to provide reasonable assurance regarding the preparation and fair presentation of published financial statements. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance regarding the reliability of financial statement preparation and presentation. Management assessed the Company’s internal control over financial reporting as of December 31, 2009. This assessment was based on criteria for effective internal control over financial reporting established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”). Based on this assessment, management has concluded that the Company’s internal control over financial reporting was effective as of December 31, 2009. 49 PKF, Certified Public Accountants, A Professional Corporation, the Company’s independent registered public accounting firm, has issued their report on their audit of the Company’s internal control over financial reporting as of December 31, 2009, a copy of which is included herein. (b) Attestation Report of the Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Legend International Holdings, Inc. We have audited Legend International Holdings, Inc.’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO criteria”). Legend International Holdings, Inc.’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based upon the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, (3) receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (4) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Legend International Holdings, Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009 based on the COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Legend International Holdings, Inc as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2007, 2008 and 2009 and the cumulative amounts from inception, January 5, 2001 through December 31, 2009 and our report dated March 15, 2010 expressed an unqualified opinion thereon. New York, NY
